        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 1 of 97




Bruce E. Gerstein
Kimberly M. Hennings
Garwin Gerstein & Fisher LLP
88 Pine Street, 10th Floor
New York, NY 10005
(212) 398-0055
bgerstein@garwingerstein.com

Interim Co-Lead Counsel for the Direct Purchaser Class
and Counsel for Smith Drug Company

[Additional Counsel listed on signature pages]


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 In re Bystolic Antitrust Litigation
                                                         Case No. 20-cv-05735-LJL

 This Document Relates To:
                                                         SECOND CONSOLIDATED AND
 All Direct Purchaser Actions                            AMENDED CLASS ACTION
                                                         COMPLAINT

                                                         FILED UNDER SEAL

                                                         JURY TRIAL DEMANDED
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 2 of 97




                                                 TABLE OF CONTENTS

I.      INTRODUCTION ............................................................................................................... 1

II.     PARTIES ........................................................................................................................... 11

III.    JURISDICTION AND VENUE ........................................................................................ 25

IV.     CLASS ACTION ALLEGATIONS .................................................................................. 27

V.      REGULATORY BACKGROUND ................................................................................... 29

        A.         The Regulatory Structure for Approval and Substitution of Generic Drugs ......... 29

                   1.         The Hatch-Waxman Amendments ............................................................ 30

                   2.         ANDA Paragraph IV Certification ............................................................ 31

                   3.         First-Filer’s 180 Day Exclusivity Period ................................................... 32

        B.         The Competitive Effects of AB-Rated Generic Competition................................ 33

        C.         Brand and Generic Companies Have Strong Financial Incentives to Agree to
                   Anticompetitive Terms .......................................................................................... 36

VI.     FACTUAL ALLEGATIONS ............................................................................................ 37

        A.         Basic Chemistry Relating to the Active Pharmaceutical Ingredient in the Drug
                   Product Bystolic .................................................................................................... 37

        B.         Forest’s Bystolic Patents ....................................................................................... 40

        C.         The Generic Defendants File ANDAs for Generic Versions of Bystolic.............. 45

        D.         The Nebivolol Patent Litigation ............................................................................ 46

        E.         Forest Enters into Unlawful Reverse-Payment Agreements with the Generic
                   Defendants ............................................................................................................. 49

VII.    ANTICOMPETITIVE EFFECT ....................................................................................... 61

VIII.   ANTITRUST IMPACT ..................................................................................................... 62

IX.     EFFECT ON INTERSTATE COMMERCE ..................................................................... 63

X.      MONOPOLY POWER AND MARKET DEFINITION .................................................. 63




                                                                   -i-
            Case 1:20-cv-05735-LJL Document 255
                                            250 Filed 03/22/21
                                                      03/15/21 Page 3 of 97




XI.       CLAIM ONE VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
          (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
          BETWEEN FOREST AND HETERO) AGAINST FOREST AND HETERO ............... 66

XII.      CLAIM TWO VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
          (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
          BETWEEN FOREST AND TORRENT) AGAINST FOREST AND TORRENT .......... 68

XIII.     CLAIM THREE VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. §
          1 (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
          BETWEEN FOREST, ALKEM AND ASCEND) AGAINST FOREST, ALKEM AND
          ASCEND ........................................................................................................................... 69

XIV. CLAIM FOUR VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
     (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
     BETWEEN FOREST AND INDCHEMIE) AGAINST FOREST AND INDCHEMIE .. 72

XV.       CLAIM FIVE VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
          (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
          BETWEEN FOREST AND GLENMARK) AGAINST FOREST AND GLENMARK .. 73

XVI. CLAIM SIX VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
     (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
     BETWEEN FOREST AND AMERIGEN) AGAINST FOREST AND AMERIGEN ..... 75

XVII. CLAIM SEVEN VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. §
      1 (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
      BETWEEN FOREST AND WATSON) AGAINST FOREST AND WATSON ............. 77

XVIII. CLAIM EIGHT VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. §
       2 (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
       AGREEMENTS BETWEEN FOREST AND HETERO) AGAINST FOREST AND
       HETERO ........................................................................................................................... 78

XIX. CLAIM NINE VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
     (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
     AGREEMENTS BETWEEN FOREST AND TORRENT) AGAINST FOREST AND
     TORRENT ......................................................................................................................... 80

XX.       CLAIM TEN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
          (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
          AGREEMENTS BETWEEN FOREST, ALKEM AND ASCEND) AGAINST FOREST,
          ALKEM AND ASCEND .................................................................................................. 82

XXI. CLAIM ELEVEN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C.
     § 2 (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC
     – AGREEMENTS BETWEEN FOREST AND INDCHEMIE) AGAINST FOREST
     AND INDCHEMIE ........................................................................................................... 84


                                                                    -ii-
           Case 1:20-cv-05735-LJL Document 255
                                           250 Filed 03/22/21
                                                     03/15/21 Page 4 of 97




XXII. CLAIM TWELVE VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C.
      § 2 (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC
      – AGREEMENTS BETWEEN FOREST AND GLENMARK) AGAINST FOREST
      AND GLENMARK ........................................................................................................... 85

XXIII. CLAIM THIRTEEN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15
       U.S.C. § 2 (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC
       BYSTOLIC – AGREEMENTS BETWEEN FOREST AND AMERIGEN) AGAINST
       FOREST AND AMERIGEN ............................................................................................ 87

XXIV. CLAIM FOURTEEN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15
      U.S.C. § 2 (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC
      BYSTOLIC – AGREEMENTS BETWEEN FOREST AND WATSON) AGAINST
      FOREST AND WATSON ................................................................................................ 89

XXV. CLAIM FIFTEEN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C.
     § 2 (MONOPOLIZATION AND MONOPOLISTIC SCHEME) AGAINST FOREST .. 90

XXVI. PRAYER FOR RELIEF .................................................................................................... 91

XXVII.             JURY TRIAL DEMANDED ................................................................................ 92




                                                              -iii-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 5 of 97




        Plaintiffs J M Smith Corporation d/b/a Smith Drug Company and KPH Healthcare
Services, Inc. a/k/a Kinney Drugs, Inc. (“Plaintiffs”), on behalf of themselves and all others
similarly situated, bring this Class Action Complaint against AbbVie, Inc. (“AbbVie”); Allergan,
Inc., Allergan Sales, LLC, and Allergan USA, Inc. (collectively “Allergan”), Forest

Laboratories, Inc., Forest Laboratories Holdings, Ltd., Forest Laboratories, LLC, and Forest
Laboratories Ireland Ltd. (collectively “Forest”), Hetero USA Inc., Hetero Labs Ltd., and Hetero
Drugs Ltd. (collectively “Hetero”); Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc.
(collectively, “Torrent”); Ascend Laboratories, LLC; Alkem Laboratories Ltd. (Ascend
Laboratories, LLC and Alkem Laboratories Ltd., collectively “Alkem”); Indchemie Health
Specialties Private Ltd. (“Indchemie”); Glenmark Generics Inc., USA, Glenmark Generics Ltd.,
Glenmark Pharmaceuticals Ltd. and Glenmark Pharmaceuticals S.A. (collectively “Glenmark”);
ANI Pharmaceuticals, Inc., Amerigen Pharmaceuticals, Inc., and Amerigen Pharmaceuticals,
Ltd. (collectively “Amerigen”); and Watson Laboratories, Inc. (NV), Watson Laboratories, Inc.
(DE), Watson Laboratories, Inc. (NY), Watson Laboratories, Inc. (CT), Watson Pharma, Inc.,
Watson Pharmaceuticals Inc., Actavis, Inc., Teva Pharmaceutical Industries Ltd., and Teva
Pharmaceuticals USA, Inc. (collectively “Watson”) (together, Hetero, Torrent, Alkem,

Indchemie, Glenmark, Amerigen, and Watson are “Generic Defendants”) for Defendants’1
violations of the antitrust laws concerning the prescription pharmaceutical drug Bystolic®
(nebivolol hydrochloride, or “nebivolol HCl”) (“Bystolic”). Based on (a) personal knowledge,
(b) the investigations of counsel, (c) documents produced in this litigation, and (d) information
and belief, Plaintiffs allege:
                                    I.      INTRODUCTION
        1.      This is a civil antitrust action seeking treble damages arising out of the
Defendants’ unlawful exclusion of generic substitutes for the branded drug Bystolic, otherwise


    1
     Herein, Plaintiffs will refer to Forest and its successors Allergan and AbbVie as “Forest”
unless otherwise indicated, and to Forest (including its successors Allergen and AbbVie) and the
Generic Defendants collectively as “Defendants.”


                                                 -1-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 6 of 97




known as nebivolol hydrochloride or nebivolol HCl, a “beta blocker” used to treat high blood
pressure. Forest manufactures the brand version of Bystolic, which is one of Forest’s key drugs,
delivering nearly $1 billion in United States annual sales.2 Although would-be generic
manufacturers began applying with the United States Food and Drug Administration (the

“FDA”) to market generic nebivolol HCl on December 17, 2011,3 no generic competitor has
entered or will enter until September 17, 2021.
        2.     The only material difference between generic and brand name drugs is their price
– generics are typically at least 50-80% less expensive when there are multiple generic
competitors on the market. As a result, generics constitute both (a) an opportunity for drug
purchasers to obtain enormous cost savings; and (b) a serious threat to the monopoly power and
profits of the manufacturer of the corresponding brand name drug. Indeed, AB-rated generics
typically take 80% or more of the sales of a drug molecule from the brand name product within
six months of generic entry. These extremely rapid erosion rates of the brand manufacturer’s
sales are due in large part to a feature of the pharmaceutical industry called drug substitution
laws, which permit (and in many states require) dispensing pharmacies to substitute less-
expensive AB-rated generic drugs for a brand drug unless the prescribing physician specifically

orders otherwise.
        3.     Acutely aware of these realities, Forest engineered a series of unlawful reverse-
payment deals (also known as “pay for delay” deals) with each of the Generic Defendants, who
are generic drug manufacturers. From October 2012 through November 2013, Forest and the
Generic Defendants entered into these serial deals pursuant to which each Generic Defendant (1)
agreed not to compete with Forest or enter the market with its generic version of Bystolic prior to


    2
       Glenmark Pharmaceuticals receives ANDA approval for Nebivolol Tablets, 2.5 mg, 5 mg,
10 mg and 20 mg, Glenmark Pharmaceuticals Ltd. (May 29, 2017),
https://www.glenmarkpharma.com/sites/default/files/Glenmark-receives-ANDA-approval-for-
Nebivolol-Tablets%2C2.5-mg%2C5-mg%2C10-mg-and-20-mg.pdf, May 29, 2017.
    3
       See, e.g., Letter from FDA to Watson (Nov. 27, 2015),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203683Orig1s000Ltr.pdf.


                                                  -2-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 7 of 97




September 17, 2021, unless another Generic Defendant entered the market earlier; and in
exchange (2) received “side-deals,” and cash payments from Forest that, according to their terms
and based on information and belief, each exceed $15,000,000 in value, and according to their
terms and publicly available information, each exceed the litigation costs Forest allegedly saved

by settling the patent litigation against the respective Generic Defendants. This illegal collusion
and unreasonable restraint of trade in the market for nebivolol HCl has continued, all at the
expense of purchasers. Every month of delayed generic competition has allowed Forest to
unlawfully maintain tens of millions of dollars in monopoly profits from Bystolic without
generic competition and allowed the Generic Defendants to share in those profits by pocketing
large and unjustified payments from Forest for agreeing to delay bringing generic nebivolol HCl
to market.
        4.     Forest submitted two patents for listing in the FDA Orange Book under the new
drug application for Bystolic: U.S. Patent Nos. 6,545,040 (the “’040 Patent”) and 5,759,580 (the
“’580 Patent”). Beginning on December 17, 2011, after the Generic Defendants became the first
generic manufacturers to seek approval from the FDA to market generic Bystolic,4 Forest sued
each of them, accusing them of infringing the ’040 Patent. Forest did not assert the ’580 Patent

against the Generic Defendants. These suits, filed in mid-March 2012, automatically triggered
stays of FDA approval of the generic products (meaning that regardless of the merits of the
patent infringement actions, the FDA could not grant final approval to any of the Generic
Defendants to launch a generic version of Bystolic before June 18, 2015 absent an earlier
favorable decision for the Generic Defendants or a dismissal of the actions). And foreclosing the
Generic Defendants from launching also has foreclosed all other generic manufacturers; as the



    4
       See, e.g., Letter from FDA to Watson (Nov. 27, 2015),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203683Orig1s000Ltr.pdf; Letter
from FDA to Glenmark (May 25, 2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/203821Orig1s000ltr.pdf; Letter
from FDA to Alkem (June 24, 2015),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203741Orig1s000ltr.pdf.


                                                -3-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 8 of 97




first manufacturers to file for approval for generic Bystolic, the Generic Defendants are eligible
to share 180 days of market exclusivity, free from competition from other generic manufacturers
(other than a generic marketed or authorized to be marketed by Forest, also known as an
“authorized generic” or “AG”), once they actually launch their generic versions of Bystolic.

        5.      Between March 2012 and November 2013, while the stays were in effect, the
Generic Defendants fought the patent infringement suits and prepared to bring their generic
Bystolic products to market to compete with Forest’s branded Bystolic. All of the Generic
Defendants would have been ready to launch well before September 17, 2021, as each received
final FDA approval to do so as set forth in the table below:

                Manufacturer                 Anda No.          Final Approval Date
                Amerigen                     203659            4/16/2015
                Watson                       203683            11/27/2015
                Alkem                        203741            6/24/2015
                Glenmark                     203821            5/25/2017
                Hetero                       203825            11/3/2020
                Indchemie                    203828            7/29/2015
                Torrent                      203966            3/2/2018


        6.      The Generic Defendants would have succeeded in the patent litigation because the
’040 Patent was weak. The ’040 Patent litigation likely would have concluded by mid-2015,
including all appeals (with entry of a favorable district court judgment for the Generic

Defendants well before mid-2015). But rather than compete with Forest and trigger the
predictable reduction in Bystolic brand sales and revenues such competition would cause, each
Generic Defendant agreed to accept a reverse payment from Forest to stay off the market until
September 17, 2021.
        7.      The side-deals that each Generic Defendant agreed to were intended to shield
Forest from the risk of competition, and to allow each Generic Defendant to share in Forest’s
monopoly profits. Generic Defendants readily accepted these exclusionary side-deals to quit the
patent fight.



                                                -4-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 9 of 97




         8.     On February 18, 2014 Actavis PLC and Forest announced an equity and cash
merger.5 On March 1, 2014 Forest’s outside lawyers at Weil, Gotshal & Manges LLP were
reviewing Forest’s documents as part of their “work on the Actavis merger agreement.”6 On
March 4, 2014, Forest’s outside lawyers informed Forest in-house counsel Eric Agovino via

email (the “Agovino email”) that “[b]efore we engage in any discussions with the FTC . . . we
think it would be prudent for us to review all of the Bystolic settlement and licensing agreements
as well as the side agreements with those generic companies.”7 Agovino replied:
                We entered into settlement agreements with the following defendants:
                1) Hetero
                2) Torrent
                3) Alkem
                4) Indchemie
                5) Glenmark
                6) Amerigen
                7) Actavis [Watson’s successor]
                All had side-deals (one was struck with Alkem, which is a related company with

                Indchemie).8
         9.     Forest’s Agreement and Plan of Merger with Actavis PLC (the “Merger
Agreement”), dated February 17, 2014, provides additional details. Specifically, in the Merger
Agreement Forest disclosed its “material contracts,” which are defined to include “any Contract



    5
       See Actavis to Acquire Forest Laboratories, Inc. for ~$25 Billion in an Equity and Cash
Transaction, Businesswire (Feb. 18, 2014),
https://www.businesswire.com/news/home/20140218005877/en/Actavis-Acquire-Forest-
Laboratories-25-Billion-Equity.
    6
      In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar.
7, 2019) (ECF No. 680-44 at 334).
    7
        Id. at 332 (emphasis added).
    8
        Id. (emphasis added).


                                                  -5-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 10 of 97




involving the settlement of any action or threatened action (or series of related actions) (A)
which will (x) involve payments after the date hereof of consideration in excess of $15,000,000
or (y) impose monitoring or reporting obligations to any other Person outside the ordinary course
of business or (B) with respect to which material conditions precedent to the settlement have not

been satisfied.”9
         10.     Forest listed each of the side-deals as a “material contract” “in connection with
the settlement of BYSTOLIC patent dispute.”
         11.     Thus, Forest has described each of the side-deals set forth below as a “material
contract,” i.e., it was a “Contract involving the settlement of any action or threatened action (or
series of related actions) (A) which will (x) involve payments after the date hereof of
consideration in excess of $15,000,000 or (y) impose monitoring or reporting obligations to any
other Person outside the ordinary course of business or (B) with respect to which material
conditions precedent to the settlement have not been satisfied.” The respective contracts are set
forth below.
         12.     Hetero: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and
Forest Laboratories Holdings, Ltd, and Hetero USA Inc. and Hetero Labs Ltd. dated October 24,

2012 . . . together with the FINAL TERM SHEET between Hetero Drugs Ltd. and Forest
Laboratories Ireland Ltd. dated October 5, 2012, in connection with the settlement of
BYSTOLIC patent dispute.”10
         13.     Torrent: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and
Forest Laboratories Holdings, Ltd., and Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc.
dated November 21, 2012 . . . together with the PATENT ASSIGNMENT AGREEMENT
between Torrent Pharmaceuticals Ltd and Forest Laboratories Holdings Ltd. dated November 21,




    9
      In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar.
7, 2019) (ECF No. 680-22 at 69).
    10
         Id. at 179


                                                  -6-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 11 of 97




2012, in connection with the settlement of BYSTOLIC patent dispute.”11
         14.   Alkem/Indchemie: “SETTLEMENT AGREEMENT between Forest
Laboratories, Inc. and Forest Laboratories Holdings, Ltd., and Alkem Laboratories Ltd. dated
November 27, 2012 . . . together with the TERM SHEET between Alkem Laboratories Ltd.,

Indchemie Health Specialties Private Ltd., and Forest Laboratories Ireland Ltd. dated November
28, 2012, in connection with the settlement of BYSTOLIC patent dispute. AMENDMENT NO.
1 TO SETTLEMENT AGREEMENT was executed on January 9, 2013” and “SETTLEMENT
AGREEMENT between Forest Laboratories, Inc. and Forest Laboratories Holdings, Ltd, and
Indchemie Health Specialties Private Ltd. dated November 27, 2012 . . . together with the TERM
SHEET between Alkem Laboratories Ltd, Indchemie Health Specialties Private Ltd, and Forest
Laboratories Ireland Ltd. dated November 28, 2012, in connection with the settlement of
BYSTOLIC patent dispute.”12
         15.   Glenmark: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc.
and Forest Laboratories Holdings, Ltd, and Glenmark Generics Inc., USA and Glenmark
Generics Ltd. dated December 21, 2012 . . . together with the COLLABORATION AND
OPTION AGREEMENT between Glenmark Pharmaceuticals S.A. and Forest Laboratories

Holdings Ltd. dated December 21, 2012, in connection with the settlement of BYSTOLIC patent
dispute.”13
         16.   Amerigen: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc.
and Forest Laboratories Holdings, Ltd., and Amerigen Pharmaceuticals, Inc. and Amerigen
Pharmaceuticals, Ltd. dated July 18, 2013 . . . together with the BINDING TERM SHEET
COLLABORATION AGREEMENT between Forest Laboratories, Inc. and Amerigen
Pharmaceuticals, Ltd. dated July 18, 2013, in connection with the settlement of BYSTOLIC



    11
         Id.
    12
         Id.
    13
         Id.


                                              -7-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 12 of 97




patent dispute.”14
         17.    Watson: “SETTLEMENT AGREEMENT between Forest Laboratories, Inc. and
Forest Laboratories Holdings, Ltd., and Watson Laboratories, Inc. (NV), Watson Laboratories,
Inc. (DE), Watson Laboratories, Inc. (NY), Watson Laboratories, Inc. (CT), Watson Pharma,

Inc., and Actavis, Inc. dated November 6, 2013 . . . together with (a) the LETTER from Forest
Laboratories, Inc. to Moksha8, Inc. dated November 1, 2013 and (b) TERMINATION AND
RELEASE AGREEMENT between Actavis, Inc. and Moksha8, Inc. dated November 4, 2013, in
connection with the settlement of BYSTOLIC patent dispute.”15
         18.    Forest listed the side-deals in the Merger Agreement because, on information and
belief, they “involve payments after the date [t]hereof of consideration in excess of
$15,000,000.”
         19.    As Forest publicly acknowledged in the Agovino email, and in the Merger
Agreement, the side-deals were entered into as part and parcel of the Generic Defendants’ patent
settlement agreements with Forest in the Bystolic patent litigation.
         20.    In addition to the consideration each Generic Defendant accepted from Forest in
the form of a side-deal, Forest “agreed to reimburse certain of the Settling Defendants’ legal

costs in connection with the patent litigation.”16
         21.    Forest also disclosed that its settlement agreements with the Generic Defendants
“provide[d] a license to each of the Settling Defendants that will permit them to launch their
respective generic versions of Bystolic as of the date that is the later of (a) three calendar months
prior to the expiration of the ’040 patent, including any extensions and/or pediatric exclusivities
or (b) the date that each Settling Defendant receives final FDA approval of its ANDA



    14
      In re Namenda Direct Purchaser Antitrust Litig., 15-cv-07488-CM-RWL (S.D.N.Y. Mar.
7, 2019) (ECF No. 680-22 at 180).
    15
         Id.
    16
        Forest Laboratories, Inc., Annual Report (Form 10-K) at 29 (May 23, 2013),
https://www.sec.gov/Archives/edgar/data/38074/000003807413000014/forest10k2013.htm.


                                                 -8-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 13 of 97




[Abbreviated New Drug Application], or earlier in certain circumstances.”17 The bolded
language typically refers to what is known as a “contingent launch provision” (“CLP”), or an
“acceleration clause.” CLPs ensure a settling generic will not be competitively disadvantaged
should another settling generic negotiate an earlier licensed entry date or otherwise come to

market earlier: pursuant to the CLPs the entry date may be “accelerated” permitting the settling
generic to enter the market at the same time as any of its competitors. CLPs assure settling
generic ANDA filers that, if any other ANDA filer somehow makes it to market before the
agreed-upon licensed entry date, that ANDA filer’s licensed entry date would be accelerated so
that it could launch at the same time.
         22.    When CLPs are used, they generally operate the same way in each ANDA filer’s
settlement agreement. Under a CLP, the first ANDA filer obtains protection from other first
ANDA filers (all of whom are competitors) by agreeing to delay the launch of its generic product
from the date of settlement until a date certain (here, exactly three months before the expiration
of the ’040 Patent),18 but if and only if all other first ANDA filers follow suit.
         23.    By entering into their respective agreements, each Generic Defendant and Forest
ensured that, without regard to the strength of the Generic Defendants’ challenges to the ’040

Patent, Bystolic would have no generic competitors and Forest would maintain patent-generated
monopoly profits until at least September 17, 2021, and none of the Generic Defendants would
come to market earlier.
         24.    Reverse-payment agreements like the side-deals in this case delay the entry date
for generic drug products beyond the date when competition would ensue in the absence of a
reverse payment. As the Third Circuit Court of Appeals put it, “when the parties’ settlement
includes a [payment], the generic also presumably agrees to an early entry date [before patent
expiration] that is later than it would have otherwise accepted.” King Drug Co. of Florence, Inc.



    17
         Id. (emphasis added).
    18
         Id.


                                                  -9-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 14 of 97




v. SmithKline Beecham Corp., 791 F.3d 388, 405 (3d Cir. 2015). Thus, without the ability to
offer or accept an unlawful reverse payment, Forest and each Generic Defendant would have
instead agreed upon earlier licensed entry dates for generic versions of Bystolic. And, because of
the CLPs, if just one Generic Defendant did not take an unlawful payment, and instead insisted

on an earlier entry date untainted by a side-deal, every other Generic Defendant would have
entered on the same earlier date.
         25.     Accordingly, each Generic Defendant had the power to either delay or accelerate
generic entry and was therefore the proximate and foreseeable cause of injury to Plaintiffs and
the proposed Class. Even assuming they acted independently of one another, the Generic
Defendants jointly and severally contributed to an indivisible harm, because each of their reverse
payment agreements caused delay of generic versions of Bystolic in a manner for which there is
no reasonable basis for division according to the contribution of each Generic Defendant.19
         26.     In sum, but for the anticompetitive reverse payments, the Generic Defendants
would have launched their generic products earlier either: (a) at risk;20 (b) upon prevailing
against Forest in the underlying patent litigation; or (c) via lawful settlement agreements
providing for earlier negotiated entry dates untainted by the delay caused by the unlawful reverse

payments.
         27.     Had any of the above scenarios played out – as would have occurred absent the
unlawful reverse payments – Plaintiffs and the Class they seek to represent (defined below)
would have paid substantially less for nebivolol HCl.
         28.     Defendants’ conduct was designed to, did, and continues to: (a) delay the entry of
less expensive, AB-rated generic versions of Bystolic; (b) fix, raise, maintain or stabilize the
price of nebivolol HCl; and (c) allocate 100% of the United States market for nebivolol HCl to

   19
        See, e.g., In re Modafinil Antitrust Litig., 837 F.3d 238, 262 n.29 (3d Cir. 2016).
   20
      An “at risk” launch occurs when a generic has received final approval from the FDA to
market its product but the patent infringement litigation is continuing, and therefore the generic
may be “at risk” of incurring infringement damages if it enters the market but later loses the
patent litigation.


                                                  -10-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 15 of 97




Forest until three months before expiration of the ’040 Patent.
       29.     Generic Defendants’ conspiracies with Forest – as distinguished from growth or
development as a consequence of a legally-obtained valid patent, other legally-obtained market
exclusivity, a superior product, business acumen, or historical accident – constituted willful

exclusionary conduct that enabled Forest to maintain monopoly power in the nebivolol HCl
market.
       30.     As alleged below, Defendants’ conspiracies violated Sections 1 and 2 of the
Sherman Act, and Forest’s monopolization independently violated Section 2, injuring Plaintiffs
and the Class of direct purchasers they seek to represent (as defined below) and causing them to
pay overcharges.
                                        II.     PARTIES
       31.     Plaintiff J M Smith Corporation, d/b/a Smith Drug Company is a corporation
organized under the laws of the State of South Carolina and is located at 9098 Fairforest Road,
Spartanburg, South Carolina 29301. Plaintiff J M Smith Corporation, d/b/a Smith Drug
Company purchased branded Bystolic directly from Forest during the Class Period.
       32.     Plaintiff KPH Healthcare Services, Inc. a/k/a Kinney Drugs, Inc. (“KPH”) is a

corporation organized under the laws of the State of New York, with headquarters in
Gouverneur, New York. KPH operates retail and online pharmacies in the Northeast under the
name Kinney Drugs, Inc. KPH is the assignee of McKesson Corporation, which directly
purchased branded Bystolic during the Class Period and resold it to KPH.
       33.     Defendant Forest Laboratories, Inc. is a corporation organized and existing under
the laws of the State of Delaware, with its principal place of business at 909 Third Avenue, New
York, NY 10022. The negotiation, execution and enforcement of the unlawful reverse payments
challenged herein all took place from Forest Laboratories, Inc.’s New York, NY principal place
of business.
       34.     Defendant Forest Laboratories Ireland, Ltd. is an Irish Corporation with a place of
business at Clonshaugh Industrial Estate, Dublin 17, Ireland.


                                               -11-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 16 of 97




         35.   Defendant Forest Laboratories, LLC is a company organized and existing under
the laws of Delaware, with its principal place of business at Morris Corporate Center III, 400
Interpace Parkway, Parsippany, NJ 07054. On July 1, 2014, in a series of transactions, Forest
Laboratories, Inc. became a limited liability company named Forest Laboratories, LLC. On July

1, 2014, Actavis PLC (“Actavis”) acquired Defendant Forest. On May 17, 2015 Actavis acquired
Defendant Allergan, Inc. but maintained the name Allergan for its ongoing operations.
Subsequently, on January 1, 2018, Forest Laboratories, LLC was merged with and into
Defendant Allergan Sales, LLC, a Delaware limited liability company. As a result of these
corporate consolidations, the Forest Defendants are predecessors in interest to Allergan Sales,
LLC.
         36.   Defendant Allergan Sales, LLC is a company organized and existing under the
laws of Delaware, with its principal place of business at 5 Giralda Farms, Madison, New Jersey
07940.
         37.   Defendant Allergan, Inc. is a Delaware corporation with its principal place of
business located at 2525 Dupont Drive, Irvine, California 92612. The June 2019 Bystolic label
identified Allergan Inc. as the labeler and packager of Bystolic.21 Accordingly, Allergan, Inc.

manufactured, repackaged, or relabeled overpriced brand Bystolic for commercial distribution at
prices that are artificially inflated by the conduct alleged herein. See 21 CFR § 207.33 (c), (d)(i).
         38.   Defendant Allergan USA, Inc. is a Delaware corporation with its principal place
of business at 5 Giralda Farms, Madison, New Jersey 07940. The June 2019 Bystolic label
identified Allergan USA, Inc. as the distributor of brand Bystolic being sold at artificially
inflated prices as a result of the unlawful conduct alleged herein.22 In its role as distributor of

   21
       See, e.g., Bystolic Label, DailyMed (revised June 2019),
https://www.dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=8b8ad213-1dc8-454e-
a524-075685c0e1a8&type=display (listing Allergan Inc. as the labeler and packager of Bystolic).
   22
       See, e.g., Bystolic Label, DailyMed (revised June 2019),
https://www.dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=8b8ad213-1dc8-454e-
a524-075685c0e1a8&type=display (listing Allergan USA Inc. as the distributor of Bystolic). See



                                                 -12-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 17 of 97




overpriced Bystolic, Allergan USA, Inc. joined with Allergan Sales, LLC (the successor of, inter
alia, Forest Laboratories, Inc. – the signatory to the unlawful agreements challenged herein) to
file Hatch-Waxman patent infringement lawsuits against generic manufacturers that have filed
ANDAs for generic versions of Bystolic after Allergan’s acquisition of Forest.23 Because entry

by these subsequent ANDA filers would trigger the CLPs in the unlawful agreements and
accelerate the Generic Defendants’ entry, these subsequent Hatch-Waxman patent infringement
lawsuits were pursued with the purpose and effect of protecting and perpetuating the unlawful
delays alleged herein.
        39.    Allergan, through its merger with Forest, assumed responsibility for performance
of the challenged provisions in the agreements, continued to perform those provisions, and
benefited from making direct sales of Bystolic to Plaintiff and members of the proposed Class at
the supracompetitive prices made possible by the delay those challenged provisions produced.
        40.    On information and belief, Forest assigned the reverse-payment agreements to
Allergan, and Allergan never withdrew from them.
        41.    On information and belief, Allergan joined the ongoing unlawful course of
conduct – and joined the unlawful reverse-payment agreements – with respect to the suppression

of generic competition for Bystolic. Allergan did not withdraw from those conspiracies and
instead continued to participate in them.
        42.    Defendant AbbVie, Inc. is a corporation organized and existing under the laws of
Delaware with its corporate headquarters at 1 North Waukegan Road, North Chicago, Illinois



also Complaint, Allergan USA, Inc. et al v. Aurobindo Pharma USA, Inc. et al., 1:18-cv-00118
(D. Del. Jan. 1, 2018) (ECF No. 1) at ¶ 13 (“Plaintiff Allergan USA, Inc. is the exclusive
distributor of Bystolic® in the United States.”).
   23
       See Complaint, Allergan USA, Inc., et al v. Aurobindo Pharma USA, Inc. et al., 1:18-cv-
00118 (D. Del. Jan. 1, 2018) (ECF No. 1) (Allergan USA, Inc. and Allergan Sales, LLC co-
plaintiffs); id. at ¶ 1 (“Effective January 1, 2018, pursuant to an internal corporate restructuring,
Forest Laboratories, LLC (f/k/a Forest Laboratories, Inc.) merged with and into Allergan Sales,
LLC, with Allergan Sales, LLC as the surviving entity.”) See also Allergan USA, Inc., et al. v.
Ajanta Pharma Ltd., et al.,1:19-cv-01249 (D. Del. July 2, 2019) (ECF No. 1).


                                                 -13-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 18 of 97




60064. AbbVie is the corporate successor to Allergan and Forest, having completed its purchase
of Allergan on May 8, 2020.
        43.    Defendant AbbVie, through its merger with Allergan, assumed responsibility for
performance of the challenged provisions in the agreements, continued to perform those

provisions, and benefited from making direct sales of Bystolic to Plaintiff and members of the
proposed Class at the supracompetitive prices made possible by the delay those challenged
provisions produced.
        44.    On information and belief, Allergan assigned the reverse-payment agreements to
AbbVie, and AbbVie never withdrew from them. Instead, since its acquisition of Allergan, and
with full knowledge of the nature of the conspiracies alleged herein,24 AbbVie has assumed
responsibility for the manufacture,25 and sales and marketing26 of overpriced brand Bystolic.
        45.    AbbVie thereby joined the ongoing unlawful course of conduct – and joined the
unlawful reverse-payment agreements – with respect to the suppression of generic competition
for Bystolic. AbbVie did not withdraw from those conspiracies and instead continued to



   24
       Transaction Agreement, dated as of June 25, 2019 among AbbVie Inc., Venice Subsidiary,
LLC and Allergan PLC, available at
https://www.sec.gov/Archives/edgar/data/1578845/000119312519181327/d771837dex21.htm, at
58-59 (identifying as “Material Contracts” that were required to be disclosed, “(F) any joint
venture, profit-sharing, partnership, collaboration, co-promotion, commercialization, research,
development or other similar agreement, which is material to the Allergan Group, taken as a
whole.”).
   25
     See, e.g., AbbVie custom drug list published by Pharmacy Benefits Manager CVS
Caremark, https://www.caremark.com/portal/asset/AbbVie_dl.pdf (identifying Bystolic as
“manufactured by AbbVie.”)
   26
       See, e.g., Bystolic Savings Card website, available at
https://www.bystolicsavings.com/register (application for the Bystolic patient assistance program
run “on behalf of AbbVie.”); Bystolic portal for healthcare professionals, available at
https://www.bystolicpro.com (identifying AbbVie in multiple places and directing users to
AbbVie for additional information about Bystolic); LinkedIn profile of Associate Director,
Product Management – HCP, Neurology Marketing at AbbVie, available at
https://www.linkedin.com/in/edward-janssen-iv-924ab331/, (describing his responsibilities as
including “Sales Training for the Central Nervous System product line along with Allergan’s
Cardiovascular product, Bystolic.”).


                                              -14-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 19 of 97




participate in them.
         46.   Defendant Watson Pharma, Inc. is a corporation organized and existing under the
laws of Delaware, having a place of business at Morris Corporate Center III, 400 Interpace
Parkway, Parsippany, NJ 07054.

         47.   Defendant Watson Laboratories, Inc. (NV) is a corporation operating under the
name Watson Laboratories, Inc. and is organized and existing under the laws of the State of
Nevada. Watson Laboratories, Inc. (NV) has places of business at 132 Business Center Drive,
Corona, CA 92880 and Morris Corporate Center III, 400 Interpace Parkway, Parsippany, NJ
07054.
         48.   Defendant Watson Laboratories, Inc. (DE) is a corporation operating under the
name Watson Laboratories, Inc. and is organized and existing under the laws of the State of
Delaware. Watson Laboratories, Inc. (DE) has places of business at 311 Bonnie Circle, Corona,
CA 92880 and Morris Corporate Center III, 400 Interpace Parkway, Parsippany, NJ 07054.
         49.   Defendant Watson Laboratories, Inc. (NY) is a corporation operating under the
name Watson Laboratories, Inc. and is organized and existing under the laws of the State of New
York. Watson Laboratories, Inc. (NY) has places of business at 311 Bonnie Circle, Corona, CA

92880 and Morris Corporate Center III, 400 Interpace Parkway, Parsippany, NJ 07054.
         50.   Defendant Watson Laboratories, Inc. (CT) is a corporation operating under the
name Watson Laboratories, Inc. and is organized and existing under the laws of the State of
Connecticut. Watson Laboratories, Inc. (CT) has places of business at 131 West St. Danbury,
CT, 311 Bonnie Circle, Corona, CA 92880 and Morris Corporate Center III, 400 Interpace
Parkway, Parsippany, NJ 07054.
         51.   Watson Pharmaceuticals Inc. is a corporation organized and existing under the
laws of the State of Nevada, having places of business at 311 Bonnie Circle, Corona, CA 92880
and 360 Mount Kemble Avenue, Morristown, NJ 07962, and its corporate headquarters at Morris
Corporation Center III, 400 Interpace Parkway, Parsippany, NJ 07054.




                                              -15-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 20 of 97




        52.    On information and belief, Watson Laboratories, Inc. (NV), Watson Laboratories,
Inc. (DE), Watson Laboratories, Inc. (NY), Watson Laboratories, Inc. (CT), and Watson Pharma,
Inc. are wholly-owned subsidiaries of Watson Pharmaceuticals, Inc. On information and belief
Watson Laboratories, Inc. (NV), Watson Laboratories, Inc. (DE), Watson Laboratories, Inc.

(NY), Watson Laboratories, Inc. (CT), Watson Pharma, Inc. and Watson Pharmaceuticals, Inc.
have officers and directors in common.
        53.    On information and belief, Watson Laboratories, Inc. (NV), Watson Laboratories,
Inc. (DE), Watson Laboratories, Inc. (NY), Watson Laboratories, Inc. (CT), and Watson Pharma,
Inc. act as agents of Watson Pharmaceuticals, Inc.
        54.    Actavis, Inc., is a corporation organized and existing under the laws of the State
of Nevada with a principal place of business at Morris Corporate Center III, 400 Interpace
Parkway, Parsippany, NJ 07054. Watson purchased Actavis, Inc. on October 31, 201227 and the
combined companies assumed the Actavis name.28 Both Watson and Actavis are signatories to
the unlawful reverse payment agreement resolving the nebivolol HCl patent litigation between
Forest and Watson.
        55.    Defendant Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) is an Israeli

corporation with a principal place of business at 5 Basel St., Petach Tikva, Israel 4951033.
        56.    Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware
corporation with a principal place of business at 400 Interpace Parkway, Parsippany, NJ 07054.
        57.    Teva Ltd. purchased Watson, at the time known as Actavis, on July 26, 2015.29

   27
       Watson Pharmaceuticals, Inc. Completes Actavis Acquisition, BioSpace (Nov. 1, 2012),
https://www.biospace.com/article/releases/watson-pharmaceuticals-inc-completes-actavis-
acquisition-.
   28
      Watson Announces New Name -- Actavis -- for Global Operations, PRNewswire (Oct. 31,
2012), https://www.prnewswire.com/news-releases/watson-announces-new-name----actavis----
for-global-operations-176683401.html.
   29
      Allergan plc, Quarterly Report (Form 10-Q) Ex.-2.2 (Aug. 6, 2015) (Master Purchase
Agreement dated as of July 26, 2015 by and between Allergan PLC and Teva Pharmaceutical
Industries), https://www.sec.gov/Archives/edgar/data/1578845/000156459015006357/agn-
ex22_652.htm.


                                               -16-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 21 of 97




As part of the purchase, Teva Ltd. agreed to adopt “all Liabilities and Claims” of
Watson/Actavis.30 Teva USA is Teva Ltd.’s wholly-owned subsidiary,31 and is responsible for
distributing (or forbearing from distributing pursuant to the challenged Watson settlement
agreement and side deal) generic Bystolic on behalf of Teva Ltd.

         58.         Teva Ltd. “manufactures and sells finished pharmaceutical products for human
consumption.”32 In the United States, including in New York, it does this through Teva USA,
“which is Teva Israel’s principal operating subsidiary in North America.”33 But for Teva USA’s
presence and assumption of that role in the United States and in New York, Teva Ltd. would
have to have its own presence therein, and would have to, through its own officials, do all the
business Teva USA does. For example, on behalf of Teva Ltd., Teva USA sells in the United
States and New York, generic pharmaceutical drugs manufactured by Teva Ltd.34 Teva USA is
also the labeler and packager of those drugs on behalf of Teva Ltd.35 The FDA also requires all
foreign drugmakers to have a domestic regulatory agent and Teva USA assumes that role for
Teva Ltd.36 Without delegating these tasks to Teva USA, Teva Ltd. would be required to
establish its own presence in the United States and in New York to accomplish them.


   30
        Id. at 35.
   31
     See, e.g., Defendant Teva Pharmaceutical USA, Inc.’s Answer to Plaintiffs’ Complaint,
King Drug Company of Florence, Inc. v. Abbott Laboratories, ECF No. 121 (E.D.Pa. Nov. 12,
2020) at ¶ 50.
   32
     Defendant Teva Pharmaceutical Industries Ltd.’s Memorandum of Law in Support of Its
Motion to Dismiss Under Rule 12(b)(2), ECF No. 219 at 2.
   33
      Declaration of Brian Shanahan in Support of Teva Pharmaceutical Industries Ltd.s’ Motion
to Dismiss Under Rule 12(b)(2), ECF No. 219 at ¶ 11.
   34
       See, e.g., Packaging, Tadalafil Tablets USP 2.5 mg, available at
https://dailymed.nlm.nih.gov/dailymed/image.cfm?type=img&name=image-
10.jpg&setid=247ec8fe-e44c-4341-b992-2d6fd6d5f2ba; Packaging, Mesalamine Delayed-
Release Capsules, 400 mg, available at
https://dailymed.nlm.nih.gov/dailymed/image.cfm?type=img&name=image-
2.jpg&setid=6fd0a906-e1b5-4238-a79b-a195510ddc84.
   35
        Id.
   36
        See 21 C.F.R. 207(b).


                                                   -17-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 22 of 97




Accordingly, Teva USA is a United States agent of Teva Ltd. for the purposes of obtaining
regulatory approval of and marketing its drugs, including its generic version of Bystolic, in the
United States including New York.
         59.   On information and belief, Teva Ltd. directed, structured, negotiated, and

executed the Master Purchase Agreement leading to the acquisition of Actavis. Teva’s
acquisition of Actavis worked to the benefit of Teva Ltd., and the financial results stemming
from the acquisition are reflected in Teva Ltd.’s financial statements. Teva Ltd. admits that it
entered into and structured the deal through which the Watson assets and liabilities were
acquired.
                   a) Teva Ltd. dominates and controls Teva USA. As the Northern District of
                      California recently recognized in a case brought by the City and County of
                      San Francisco challenging opioid marketing, Teva’s organizational
                      structure fully integrates Teva Ltd. and its subsidiaries (including Teva
                      USA) into one commercial organization.37 Teva USA and Teva Ltd. are
                      marketed as “One global brand. One story. One Teva.”38 To enhance its
                      cohesiveness, Teva Ltd. sets policies to create a unified global appearance
                      (through policies dictating, for example, logos and color schemes). Teva
                      Ltd.’s subsidiaries (including Teva USA) must adhere to these policies
                      unless they receive an exception.39

                   b) Teva USA is financially dependent on Teva Ltd. Teva Ltd. has served as
                      the guarantor on Teva USA’s revolving credit facilities. For example, on
                      December 18, 2012, Teva Ltd. and Teva USA were co-borrowers under a
                      $3.0 billion-dollar revolving credit facility, and Teva Ltd. was Teva
                      USA’s guarantor.40 In connection with Teva’s 2015 acquisition of

   37
      City and Cnty. of San Francisco v. Purdue Pharma L.P., 2020 WL 5816488, at *7 (N.D.
Cal. Sept. 30, 2020).
   38
      Teva Ltd. Rule 30(b)(6) Deposition of Doron Herman, Teva’s Ltd.’s Senior Vice
President, Head of Tax, In re Nat’l. Prescription Opiate Litig. No. 17-MD-2804 (N.D. Ohio June
20, 2019) (filed in City and Cnty. of San Francisco v. Purdue Pharma L.P., No. 18-cv-7591
(N.D. Cal. May 15, 2020) (ECF No. 207-1, Ex. 2)) (“Herman Dep.”), at 221:11-17.
   39
        Herman Dep. 61:14-66:13.
   40
      Teva Pharmaceutical Industries, Ltd. Report of Foreign Private Issuer (Form 6-K), Ex. 2.1
(Dec. 18, 2012), https://www.sec.gov/Archives/edgar/data/818686/000119312512508671/
d455917dex21.htm.


                                                -18-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 23 of 97




                       Allergan plc’s generic products business, Teva Ltd. and Teva USA were
                       co-borrowers under a $5.0 billion term loan.41 On the same day, Teva Ltd.
                       and Teva USA also entered into a $4.5 billion revolving credit facility as
                       co-borrowers.42 Teva Ltd. was Teva USA’s guarantor for both. On April
                       8, 2019, Teva Ltd. and Teva USA were co-borrowers under a $2.3 billion-
                       dollar revolving credit facility, and Teva Ltd. was, again, Teva USA’s
                       guarantor.43

                   c) Teva Ltd. also controls and co-mingles its subsidiaries’ receivables and
                      collections through a trade receivables securitization program. This
                      program is operated by a Teva Ltd.-controlled Special Purpose Entity that
                      exchanges subsidiaries’ receivables and collections for cash payments.44

                   d) Teva USA acted for the benefit of Teva Ltd. Teva USA is a part of Teva
                      Ltd.’s distribution chain, and distributes Teva Ltd.’s products in the
                      United States.45 Teva Ltd. used cash flow from its subsidiaries to pay
                      dividends and repurchase its own shares.46 Teva Ltd. also has several
                      Teva USA employees serving as corporate officers for Teva Ltd, including
                      Sven Dethlefs (Executive Vice President, Global Marketing & Portfolio),
                      Brendan O’Grady (Executive Vice President, North America
                      Commercial), David Stark (Executive Vice President, Chief Legal
                      Officer), and Lori Queisser (Senior Vice President & Global Compliance
                      Officer).47

                   e) Teva Ltd. controls Teva USA’s corporate structure. Teva Ltd.
                      implemented guidelines that enabled it to nominate, select, and approve


   41
      Teva Pharmaceutical Industries, Ltd. Report of Foreign Private Issuer (Form 6-K), Ex.
99.1 (Nov. 16, 2015), https://www.sec.gov/Archives/edgar/data/818686/000119312515380854/
d67104dex991.htm.
   42
      Teva Pharmaceutical Industries, Ltd. Report of Foreign Private Issuer (Form 6-K), Ex.
99.2 (Nov. 16, 2015), https://www.sec.gov/Archives/edgar/data/818686/000119312515380854/
d67104dex992.htm.
   43
       Teva Pharmaceutical Industries, Ltd. Current Report (Form 8-K), Ex. 10.1 (Apr. 8, 2019),
https://www.sec.gov/Archives/edgar/data/818686/000119312519102327/d728714dex101.htm.
   44
        City and Cnty. of San Francisco, 2020 WL 5816488, at *8; Herman Dep. 174:22-179:22.
   45
        Herman Dep. 90:19-91:5.
   46
        City and Cnty. of San Francisco, 2020 WL 5816488, at *8.
   47
        Herman Dep. 94:25-98:20.


                                               -19-
       Case 1:20-cv-05735-LJL Document 255
                                       250 Filed 03/22/21
                                                 03/15/21 Page 24 of 97




                     executive and sub-committee members for itself and Teva USA. As a
                     result, Teva Ltd. exercises substantial control over Teva USA’s
                     “marketing, administration, manufacturing, research and development,
                     purchase of supplies, finance,” and other supporting operations.48

                  f) At a global level, Teva Ltd.’s CEO Kare Schultz manages, orchestrates,
                     and establishes strategies for the entire Teva Ltd. portfolio, including Teva
                     USA. CEO Schultz is the chief operating decision-maker for Teva Ltd.,
                     and has ultimate responsibility for allocating Teva’s resources, including
                     Teva USA’s resources.49 Within Teva Ltd. are global divisions, such as
                     Legal, Brand and Communications, and Finance. Teva USA has
                     corresponding divisions, all of which report to their counterparts at Teva
                     Ltd.50

                  g) Teva Ltd.’s board of directors must approve Teva USA’s acquisitions.
                     Teva Ltd. approved of Teva USA’s acquisition of IVAX Pharmaceuticals,
                     LLC, Barr Pharmaceuticals, Cephalon, Inc., and Actavis’s generic
                     entities.51

                  h) Teva Ltd. exercises substantial control of Teva USA’s day-to-day
                     activities. For example, Teva Ltd. controls Teva USA’s major contracts,52
                     and Teva Ltd.’s EVP and Head of North America facilitated the
                     withdrawal of a Teva USA product that had received FDA approval.53 In
                     addition, Teva Ltd.’s Global Research and Development division controls
                     “product formulation, design, and commercial execution,” and
                     profitability for products worldwide, including Teva USA’s.54

                  i) Teva Ltd. issues global policies to which Teva USA must adhere.55 For
                     example, Teva Ltd.’s Global Publication Policy governs external
                     publication of scientific and medical information, and is binding on Teva

48
     City and Cnty. of San Francisco, 2020 WL 5816488, at *8.
49
     Id. at *7.
50
     Herman Dep. 102:5-123:22.
51
     Herman Dep. 74:22-80:19.
52
     City and Cnty. of San Francisco, 2020 WL 5816488, at *8.
53
     Id.
54
     Id.
55
     Herman Dep. 73:13-14, 144:19-21.


                                              -20-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 25 of 97




                      USA.56 Teva Ltd.’s Chief Internal Auditor ensures that Teva USA
                      operates according to Teva Ltd.’s requirements, guidelines, and standard
                      operating procedures.57 Teva Ltd. also sends its own employees to Teva
                      USA to audit its compliance with United States law. The audit may result
                      in recommendations to Teva Ltd. that Teva USA must abide by. Teva
                      USA may suggest alternative recommendations, but cannot challenge the
                      audit’s findings.58

                   j) Teva Ltd. has a Pharmacovigilance department that monitors and reports
                      adverse effects from Teva’s products.59 Under Teva Ltd. policy, all
                      decisions taken by Teva’s pharmacovigilance department in response to
                      safety issues are binding on Teva USA.60 Teva Ltd.’s head of
                      Pharmacovigilance travels frequently to subsidiaries, including to Teva
                      USA, to educate, oversee, and discuss Pharmacovigilance standards.61

                   k) Teva Ltd. and Teva USA also share intellectual property and litigate
                      together to protect patents.62 Teva Ltd. also litigated with Teva USA in a
                      lawsuit involving the alleged breach of a settlement agreement Teva USA
                      entered into with another pharmaceutical company.63


         60.   In the alternative, according to Teva Ltd., “Teva [Pharmaceuticals USA, Inc.] . . .
assumed the Watson Entities’ liabilities.” Defendant Teva Pharmaceutical Industries Ltd.’s
Memorandum of Law in Support of Its Motion to Dismiss Under Rule 12(b)(2), ECF No. 219 at



   56
        Herman Dep. 356:9-357:24.
   57
        Herman Dep. 114:20-115:8.
   58
        Herman Dep. 379:3–17.
   59
        Herman Dep. 263:1–5.
   60
        Herman Dep. 291:22–292:14.
   61
        Herman Dep. 361:15–19.
   62
      See, e.g., Teva Pharms. USA, Inc. et al. v. Sandoz, Inc. et al., No. 08-7611 (S.D.N.Y. Aug.
28, 2008) (patent infringement case involving a patent Teva Ltd. exclusively licensed, and for
which Teva USA held an approved New Drug Application (“NDA”)); Teva Pharms. USA, Inc. v.
Sandoz Inc., No. 17-275 (D.N.J. Jan. 13, 2017) (patent infringement case involving a patent Teva
USA exclusively licensed from Teva Ltd., and for which Teva USA held an approved NDA).
   63
     Teva Pharm. Indus. Ltd. v. SmithKline Beecham Corp., No. 08-3706 (D.N.J. July 23,
2008).


                                               -21-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 26 of 97




7, 14-15.
         61.     Defendant Torrent Pharmaceuticals Ltd. is an Indian corporation having a
principal place of business at Off. Ashram Road, Ahmedabad - 380 009, Gujarat, India.
         62.     Defendant Torrent Pharma Inc. is a corporation organized and existing under the

laws of the State of Delaware, having a principal place of business at 150 Allen Road, Suite 102,
Basking Ridge, New Jersey, 07920. On information and belief, Torrent Pharma Inc. is a wholly-
owned subsidiary of Torrent Pharmaceuticals Ltd. On information and belief, Torrent Pharma
Inc. acts as the agent of Torrent Pharmaceuticals Ltd.
         63.     Defendant Amerigen Pharmaceuticals Ltd. is a Chinese company having places of
business at 197 State Route 18S, Suite 306N, East Brunswick, NJ 08816 and No. 58, Qunxing Yi
Road, Suzhou Industrial Park, 215006, China.
         64.     Defendant Amerigen Pharmaceuticals Inc. is a corporation organized and existing
under the laws of the State of Delaware, having a principal place of business at 197 State Route
18S, Suite 306N, East Brunswick, NJ 08816. Amerigen Pharmaceuticals Inc. is a wholly-owned
subsidiary of Amerigen Pharmaceuticals Ltd. On information and belief, Amerigen
Pharmaceuticals Inc. acts as the agent of Amerigen Pharmaceuticals Ltd.

         65.     Defendant ANI Pharmaceuticals, Inc. is a corporation organized and existing
under the laws of the State of Delaware, having a principal place of business at 210 Main Street
West, Baudette, Minnesota. On information and belief, ANI Pharmaceuticals, Inc. assumed the
liabilities of Amerigen Pharmaceuticals Ltd. arising out of the claims asserted in this matter by
an Asset Purchase Agreement dated January 8, 2020. ANI Pharmaceuticals, Inc. acquired
Amerigen’s ANDA for a generic version of Bystolic and is currently executing the unlawful
agreement by delaying its launch of generic Bystolic. When ANI Pharmaceuticals, Inc. launches
its generic version of Bystolic on September 17, 2021, it will do so at inflated prices as a result
of the conduct alleged herein.64



   64
        See ¶¶ 111, 180, infra.


                                                -22-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 27 of 97




       66.     Defendant Glenmark Generics Inc. is a corporation organized and existing under
the laws of the State of Delaware, having a principal place of business at 750 Corporate Drive,
Mahwah, NJ 07430. Glenmark Generics Inc. is the same entity as Glenmark Generics Inc., USA.
To the extent Glenmark Generics Inc. is an entity separate and apart from Glenmark Generics

Inc., USA, any allegations in this Complaint relating to Glenmark Generics Inc., USA shall
apply equally to Glenmark Generics Inc.
       67.     Defendant Glenmark Generics Ltd. is an Indian company having a place of
business at Glenmark House, HDO-Corporate Building, Wing -A, B D Sawant Marg, Chakala,
Off Western Express Highway, Mumbai 400099, Maharashtra, India.
       68.     Defendant Glenmark Pharmaceuticals S.A. is a company organized and existing
under the laws of Switzerland, with a principal place of business at 2nd Floor, Swisscom
Building, Rue de la Maladiere 23, Neuchâtel, 2000, Switzerland.
       69.     Defendant Glenmark Pharmaceuticals Ltd. is an Indian corporation having a
principal place of business at Glenmark House, HDO-Corporate Building, Wing -A, B D Sawant
Marg, Chakala, Off Western Express Highway, Mumbai 400099, Maharashtra, India. On
information and belief, Glenmark Generics Inc., USA, Glenmark Pharmaceuticals S.A., and

Glenmark Generics Ltd. are wholly-owned subsidiaries of, and are controlled by, Glenmark
Pharmaceuticals Ltd. On information and belief, Glenmark Generics Inc., USA is the North
American division of Glenmark Generics Ltd. On information and belief, Glenmark Generics,
Inc., USA, Glenmark Pharmaceuticals S.A., Glenmark Generics Ltd., and Glenmark
Pharmaceuticals Ltd. have officers and directors in common. On information and belief,
Glenmark Generics Inc., USA acts as the agent of Glenmark Generics Ltd., Glenmark
Pharmaceuticals S.A., and Glenmark Pharmaceuticals Ltd.
       70.     Defendant Hetero Labs Ltd. is an Indian corporation having a principal place of
business at 7-2-A2, Hetero Corporate Industrial Estate, Sanathnagar, Hyderabad - 500018
Andhra Pradesh, India.
       71.     Defendant Hetero Drugs Ltd. is an Indian corporation having a principal place of


                                              -23-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 28 of 97




business at 7-2-A2, Hetero Corporate Industrial Estate, Sanathnagar, Hyderabad - 500018
Andhra Pradesh, India.
         72.     Defendant Hetero USA Inc. is a corporation organized and existing under the
laws of the State of Delaware, having a principal place of business at 1031 Centennial Avenue,

Piscataway, NJ 08854. On information and belief, Hetero USA Inc. is a wholly-owned
subsidiary of Hetero Labs Ltd. On information and belief, Hetero USA Inc. acts as the agent of
Hetero Labs Ltd. and Hetero Drugs Ltd.
         73.     Defendant Indchemie Health Specialties Private Ltd. is an Indian company having
a place of business at 510, Shah & Nahar Industrila Estate, Dr. E. Moses Road, Worli-Mumbai
400018, India.
         74.     Defendant Alkem Laboratories Ltd. is an Indian company having a place of
business at Alkem House, Devashish, Senapati Bapat Marg, Lower Parel (West), Mumbai
400013, Maharashtra, India.
         75.     Defendant Ascend Laboratories, LLC (“Ascend”) is a corporation organized and
existing under the laws of the State of New Jersey, with its principal place of business at 339
Jefferson Road, Suite 101 Parsippany, NJ, 07054. Ascend is a wholly-owned subsidiary of

Alkem. On information and belief, Ascend is operationally controlled by Alkem. Ascend is in
the business of marketing, distributing, and selling, in the State of New York and throughout the
United States, pharmaceutical drugs, including generic pharmaceutical drugs manufactured by
Alkem. Ascend is a United States agent of Alkem “for all of [Alkem’s] FDA approved drugs.”65
Accordingly, since Alkem’s acquisition of Ascend in 2010, Alkem has marketed and sold its
generic drugs in the United States primarily through Ascend.66 Forty out of the 53 of the




   65
        https://www.ascendlaboratories.com/Home/Background
   66
      Compare Ascend’s product catalog (see n. 67, infra) to Alkem’s U.S. formulations,
available at https://www.alkemlabs.com/rx-products.php.


                                               -24-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 29 of 97




products that Ascend distributes67 are manufactured by Alkem.68 Based on this pattern and
practice, and the agency relationship between the two companies, following September 17, 2021,
Alkem will manufacture and supply its generic nebivolol to Ascend, which will then market and
sell the product throughout the United States at the direction, under the control, and for the

benefit of Alkem, at artificially inflated prices.69
          76.     All of the Defendants’ actions described in this complaint are part of, and in
furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, and/or done
by the Defendants’ various officers, agents, employees, or other representatives while actively
engaged in the management of the Defendants’ affairs (or that of their predecessors-in-interest)
within the course and scope of their duties and employment, and/or with the actual, apparent,
and/or ostensible authority of the Defendants.
                               III.    JURISDICTION AND VENUE
          77.     This action arises under Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2,
and Section 4 of the Clayton Act, 15 U.S.C. § 15(a), and seeks to recover threefold damages,
costs of suit and reasonable attorneys’ fees for the injuries sustained by Plaintiffs and members
of the Class (defined below) resulting from Defendants’ conspiracies to restrain trade in, and

Forest’s monopolization of, the United States market for nebivolol HCl. The Court has subject
matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 15 U.S.C. § 15 and 15 U.S.C. § 22,
          78.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22, and 28
U.S.C. §§ 1391(b), (c), and (d) because during the class period, Defendants resided, transacted
business, were found, or had agents in the United States and in this District, and a substantial
portion of the alleged conduct that affected interstate trade and commerce discussed herein has



    67
       As reflected in its product catalog, available at
https://www.ascendlaboratories.com/Home/Product
    68
       As reflected on the National Institutes of Health’s Dailymed website, available at
https://dailymed.nlm.nih.gov/dailymed/index.cfm.
    69
         See ¶¶ 111, 180, infra.


                                                  -25-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 30 of 97




been carried out in the United States and in this District.
        79.     Defendants’ conduct, as described in this Complaint, was within the flow of, was
intended to, and did have a substantial effect on, the interstate commerce of the United States,
including in this District.

        80.     During the class period, Forest manufactured, sold and shipped Bystolic at
supracompetitive prices in a continuous and uninterrupted flow of interstate commerce.
Defendants’ anticompetitive conduct had a direct, substantial, and reasonably foreseeable effect
on interstate commerce.
        81.     During the class period, each Defendant, or one or more of its affiliates, used the
instrumentalities of interstate commerce to join or effectuate their scheme.
        82.     This Court has personal jurisdiction over each Defendant, because each
Defendant has – throughout the United States and including in this District – transacted business,
maintained substantial contacts, and/or committed overt acts in furtherance of its illegal scheme
and conspiracy. Each Defendant’s conspiracy has been directed at, and has had the intended
effect of, causing injury to persons residing in, located in, or doing business throughout the
United States, including in this District.

        83.     This Court has personal jurisdiction over each Defendant under 15 U.S.C. § 22

because each Defendant transacts business in this District. This Court has specific personal

jurisdiction under CPLR § 302(a) over all Defendants because Forest, from its then-principal

place of business in New York, NY, did all of the following: (a) entered into the agreements

containing the challenged reverse payments to each Generic Defendant; (b) made the promised

reverse payments to each Generic Defendant; (c) enforced each Generic Defendant’s agreement

to delay entry of its generic Bystolic in consideration for those reverse payments; (d) sold

branded Bystolic at supracompetitive prices made possible by the generic delay those reverse

payments to each Generic Defendant purchased; and (e) earned as a result of those sales ill-

gotten gains from the delay in generic Bystolic competition that those reverse payments to each


                                                 -26-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 31 of 97




Generic Defendant purchased. Moreover, some or all of the agreements containing the

challenged reverse payments direct application of New York law and select a New York

forum. Personal jurisdiction also lies under 15 U.S.C. § 22, Fed. R. Civ. P. 4(k)(2) and CPLR §

302(a) over the foreign domiciliary defendants.

                            IV.     CLASS ACTION ALLEGATIONS

       84.       Plaintiffs bring this action on behalf of themselves and, under Federal Rule of
Civil Procedure 23(a) and (b)(3), as representatives of a class of direct purchasers (the “Class” or
“Direct Purchaser Class”) defined as follows:
       All persons or entities in the United States, including its territories, possessions,
       and the Commonwealth of Puerto Rico, who purchased brand Bystolic directly
       from Forest or generic Bystolic directly from any drug manufacturer at any time
       from July 9, 2016 until the effects of Defendants’ conduct cease (the “Class
       Period”). Excluded from the Class are Defendants and their officers, directors,
       management and employees, predecessors, subsidiaries and affiliates, and all
       federal governmental entities.

       85.       Members of the Direct Purchaser Class are so numerous and/or geographically
dispersed that joinder is impracticable. While the exact number of Class members is unknown to
Plaintiffs at this time, it is believed to be sufficiently numerous. The Class is readily identifiable

from information and records in the possession of Defendants and other generic drug
manufacturers.

       86.       Plaintiffs’ claims are typical of members of the Class. Plaintiffs and all members
of the Class were damaged by the same wrongful conduct by Defendants, i.e., Defendants’
anticompetitive conduct deprived the Class members of the benefits of competition from less-
expensive generic versions of Bystolic, causing them to pay artificially inflated,
supracompetitive prices for brand and generic Bystolic.
       87.       Plaintiffs will fairly and adequately protect and represent the interests of the
Class. Plaintiffs’ interests are coincident with, and not antagonistic to, those of the Class.




                                                  -27-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 32 of 97




        88.     Plaintiffs are represented by counsel who are experienced and competent in the
prosecution of class action antitrust litigation, and particularly class action antitrust litigation in
the pharmaceutical industry.
        89.     Questions of law and fact common to members of the Class predominate over

questions, if any, that may affect only individual Class members, because Defendants have acted
on grounds generally applicable to the entire Class. Such generally applicable questions are
inherent in Defendants’ wrongful conduct.
        90.     Questions of law and fact common to the Class include:
                a. whether the conduct alleged herein constitutes a violation of the antitrust laws;

                b. whether Forest and the Generic Defendants conspired to suppress generic
                   competition to Bystolic;

                c. whether Defendants’ challenged conduct suppressed generic competition to
                   Bystolic;

                d. Whether Defendants’ challenged conduct fixed, raised, maintained or
                   stabilized the price of nebivolol HCl;

                e. whether a relevant antitrust market needs to be defined in this case in light of
                   the existence of direct proof of Forest’s power to exclude generic competition
                   and charge supracompetitive prices for Bystolic;

                f. if a relevant antitrust market needs to be defined, what the definition of the
                   relevant antitrust market for analyzing Forest’s monopoly power is, and
                   whether Forest had monopoly power in the relevant antitrust market;

                g. whether Forest illegally obtained or maintained monopoly power in the
                   relevant market;

                h. whether Defendants’ actions were, on balance, unreasonable restraints of
                   trade;

                i. whether the activities of Defendants as alleged herein have substantially
                   affected interstate commerce;

                j. whether, and to what extent, Defendants’ conduct caused antitrust injury
                   (overcharges) to Plaintiffs and the Direct Purchaser Class; and

                k. the quantum of overcharge damages paid by the Class in the aggregate.



                                                  -28-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 33 of 97




       91.       Class action treatment is a superior method for the fair and efficient adjudication
of the controversy. Among other things, class treatment will permit a large number of similarly
situated persons to prosecute their common claims in a single forum simultaneously, efficiently,
and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,
including providing injured persons or entities with a method for obtaining redress on claims that
could not be practicably pursued individually, substantially outweigh potential difficulties in
management of this class action.
       92.       Plaintiffs know of no difficulty to be encountered in the maintenance of this
action that would preclude its maintenance as a class action.
                            V.      REGULATORY BACKGROUND
A.     The Regulatory Structure for Approval and Substitution of Generic Drugs
       93.       Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), manufacturers that
create a new drug must obtain FDA approval to sell the product by filing a New Drug
Application (“NDA”). 21 U.S.C. §§ 301-392. An NDA must include specific data concerning the
safety and effectiveness of the drug, as well as any information on applicable patents. 21 U.S.C.

§ 355(a), (b).
       94.       When the FDA approves a brand manufacturer’s NDA, the manufacturer may list
in the “Approved Drug Products with Therapeutic Equivalence Evaluations” (known as the
“Orange Book”) any patents that both claim the drug or its approved use and could reasonably be
asserted against a generic manufacturer that makes, uses, or sells a generic version of the brand
drug before the expiration of the listed patents. The manufacturer may list in the Orange Book
within thirty days of issuance any patents issued after the FDA approved the NDA. 21 U.S.C. §§
355(b)(1) & (c)(2).
       95.       The FDA relies completely on the brand manufacturer’s truthfulness about patent
validity and applicability, as it does not have the resources or authority to verify the
manufacturer’s patents for accuracy or trustworthiness. In listing patents in the Orange Book, the


                                                 -29-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 34 of 97




FDA merely performs a ministerial act.
               1.      The Hatch-Waxman Amendments
       96.     The Hatch-Waxman Amendments, enacted in 1984, simplified the regulatory
hurdles for prospective generic manufacturers by eliminating the need for them to file lengthy

and costly NDAs. See Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-
417, 98 Stat. 1585 (1984). A manufacturer seeking approval to sell a generic version of a brand
drug may instead file an ANDA. An ANDA relies on the scientific findings of safety and
effectiveness included in the brand manufacturer’s original NDA, and must further show that the
generic drug contains the same active ingredient(s), dosage form, route of administration, and
strength as the brand drug, and is absorbed at the same rate and to the same extent as the brand
drug. This establishes that the generic drug is pharmaceutically equivalent and bioequivalent
(together, “therapeutically equivalent”) to the brand drug. The FDA assigns generic drugs that
are therapeutically equivalent to and are of the same dosage strength and form as their brand
counterpart an “AB” rating.
       97.     The FDCA and Hatch-Waxman Amendments operate on the proven scientific
principle that bioequivalent drug products containing identical amounts of the same active

ingredients, having the same route of administration and dosage form, and meeting applicable
standards of strength, quality, purity and identity, are therapeutically equivalent and may be
substituted for one another. Bioequivalence demonstrates that the active ingredient of the
proposed generic drug would be present in the blood of a patient to the same relative extent and
for the same amount of time as the brand counterpart. 21 U.S.C. § 355(j)(8)(B).
       98.     Congress enacted the Hatch-Waxman Amendments to expedite the entry of less-
expensive generic competitors to brand drugs, thereby reducing healthcare expenses nationwide.
Congress also sought to protect pharmaceutical manufacturers’ incentives to create new and
innovative products.
       99.     The Hatch-Waxman Amendments achieved both goals, advancing substantially
the rate of generic product launches, and ushering in an era of historic high profit margins for


                                               -30-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 35 of 97




brand manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-
selling drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,
prescription drug revenue for brand and generic drugs totaled $21.6 billion; by 2013, total
prescription drug revenue had climbed to more than $329.2 billion, with generic drugs

accounting for 86% of prescriptions.70 Generics are now dispensed 95% of the time when a
generic form is available.71
           2.     ANDA Paragraph IV Certification
         100.     To obtain FDA approval of an ANDA, a manufacturer must certify that the generic
drug will not infringe any patents listed in the Orange Book. Under the Hatch-Waxman
Amendments, a generic manufacturer’s ANDA must contain one of four certifications:
                  i.     that no patent for the brand drug has been filed with the FDA (a
                         “Paragraph I certification”);

                  ii.    that the patent for the brand drug has expired (a “Paragraph II
                         certification”);

                  iii.   that the patent for the brand drug will expire on a particular date and the
                         manufacturer does not seek to market its generic product before that date
                         (a “Paragraph III certification”); or

                  iv.    that the patent for the brand drug is invalid or will not be infringed by the
                         generic manufacturer’s proposed product (a “Paragraph IV certification”).

         21 U.S.C. § 355(j)(2)(A)(vii).
         101.     If a generic manufacturer files a Paragraph IV certification, it must notify the
brand manufacturer, and the brand manufacturer can delay FDA approval of the ANDA simply
by suing the ANDA applicant for alleged patent infringement. Ordinarily, if the brand
manufacturer initiates a patent infringement action against the generic filer within forty-five days



    70
        See Medicine Use and Shifting Costs of Healthcare, IMS Institute for Healthcare
Informatics at 30, 51 (Apr. 2014), available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/IMS-
Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf.
    71
         Id. at 51.


                                                  -31-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 36 of 97




of receiving notification of the Paragraph IV certification, the FDA will not grant final approval
to the ANDA until the earlier of (a) the passage of 30 months from the date of receipt of the
Paragraph IV notice, or (b) the issuance of a decision by a court that the patent is invalid or not
infringed by the generic manufacturer’s ANDA. 21 U.S.C. § 355(j)(5)(B)(iii). However, the

Hatch-Waxman Act provides for a five-year marketing exclusivity period for a brand-name drug
such as Bystolic with an active ingredient that qualifies as a new chemical entity (“NCE”).
During this five-year period, ANDAs cannot be filed. That period is reduced to four years if the
ANDA application includes a Paragraph IV Certification. 21 U.S.C. § 355(j)(5)(F)(ii). In the
event that a Paragraph IV ANDA is filed at the end of the four-year period and a lawsuit is
commenced within forty-five days of the receipt of the Paragraph IV notice, the Hatch-Waxman
Act requires that the 30-month stay be “extended by such amount of time (if any) which is
required for seven and one-half years to have elapsed from the date of approval” of the NDA.
Until a court decides the patent is invalid or not infringed, or until 7.5 years have elapsed, the
FDA may grant “tentative approval,” but cannot authorize the generic manufacturer to market its
product (i.e., grant final approval). The FDA may grant an ANDA tentative approval when it
determines that the ANDA would otherwise be ready for final approval but for the stay.

          3.   First-Filer’s 180 Day Exclusivity Period
       102.    Generics may be classified as (i) first-filer generics, (ii) later generic filers, and (iii)
the brand’s own authorized generic.
       103.    To encourage manufacturers to seek approval of generic versions of brand drugs,
the Hatch-Waxman Amendments grant the first generic manufacturer who files an ANDA with a
Paragraph IV certification a 180 day period to market the generic version of the drug, during which
the FDA may not grant final approval to any other generic manufacturer’s ANDA for the same
brand drug. 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. § 355(j)(5)(D). That is, when a first-filer
files a substantially complete ANDA with the FDA and certifies that the unexpired patents listed
in the Orange Book as covering the brand product are either invalid, unenforceable, or not
infringed by the generic’s product, the FDA cannot approve a later generic company’s ANDA


                                                  -32-
            Case 1:20-cv-05735-LJL Document 255
                                            250 Filed 03/22/21
                                                      03/15/21 Page 37 of 97




until that first-filing generic has been on the market for 180 days, or until the first-filer exclusivity
has been extinguished or forfeited.
           104.   The Supreme Court has recognized that “this 180 day period of exclusivity can
prove valuable, ‘possibly worth several hundred million dollars’” to the first-filer.72

           105.   A first-filer that informs FDA that it intends to wait until all Orange Book listed
patents expire before marketing its product does not get a 180 day exclusivity period. Congress
created this 180 day period to incentivize generic manufacturers to challenge weak or invalid
patents, or to invent around such patents by creating non-infringing generics.
           106.   Where (as here) multiple generic companies are the first to file substantially
complete ANDAs with Paragraph IV certifications, each is considered a “first applicant” and may
be eligible to share the 180 day period.73 If at least one first applicant remains eligible for the
exclusivity, i.e., the exclusivity has not been extinguished or forfeited, all subsequent ANDA filers
must wait until the 180 day period expires before they can launch. Commercial marketing by any
first applicant triggers the 180-day exclusivity period for all first applicants and the exclusivity for
all first applicants ends 180 days after the initial trigger.74 Other first applicants will benefit from
the exclusivity only to the extent they commercially market during this exclusivity period.75

B.         The Competitive Effects of AB-Rated Generic Competition
           107.   Since the FDA deems AB-rated generic versions of brand drugs to be just as safe
and effective as their brand counterparts, the only material mode of differentiating the two is
their price. On average, generics are at least 50% - 80% less expensive when there are multiple
generic competitors on the market for a given brand.




     72
          FTC v. Actavis, Inc., 570 U.S. 136, 144 (2013).
     73
          21 U.S.C. § 355(j)(5)(B)(iv).
     74
    Food and Drug Administration Guidance for Industry, 180-Day Exclusivity: Questions and
Answers, January 2017, at 12.
     75
          Id.


                                                  -33-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 38 of 97




         108.   Every state has adopted laws that either require or permit pharmacies to
automatically substitute less-expensive AB-rated generic equivalents for brand prescriptions
(unless the prescribing physician has affirmatively requested the brand). Accordingly, once one
generic equivalent enters the market, the generic quickly captures sales of the corresponding

brand drug, often capturing 80% or more of the brand’s sales within the first six months.
         109.   By 12 months post-generic entry, the Federal Trade Commission (“FTC”) found
that on average, generics had captured 90% of corresponding brand drug sales and (with multiple
generics on the market) prices had dropped 85% relative to brand prices.76 That is because, once
multiple generic competitors enter, the competitive process accelerates and multiple generic
sellers typically compete vigorously with each other for sales by driving prices further down
toward marginal manufacturing costs.77 As a result, competition from generic drugs is viewed by
brand drug companies, such as Forest, as a grave financial threat.
         110.   Generic competition enables purchasers (like Class members here) to purchase
substantially cheaper generic versions of a drug instead of the more expensive brand, and to
purchase generic versions of a drug at increasingly lower prices as generic prices fall over time
and as more generic versions of that brand drug enter the market, causing generic prices to fall

further.78 In addition, generic competition enables purchasers to pay lower prices for their


    76
       See Pay for Delay: How Drug Company Pay-Offs Cost Consumers Billions, FTC at 8 (Jan.
2010) (“FTC Pay-for-Delay Study”),
http://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-pay-offs-
cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf.
    77
       See, e.g., Generic Competition and Drug Prices, FTC, https://www.fda.gov/about-
fda/center-drug-evaluation-and-research-cder/generic-competition-and-drug-prices; Patricia M.
Danzon & Li-Wei Chao, Does Regulation Drive Out Competition in Pharmaceutical Markets?,
43 J.L. & Econ. 311, 314, 339-41, 354-55 (2000); Richard G. Frank, The Ongoing Regulation of
Generic Drugs, 357 New Eng. J. Med. 1993, 1993-96 (2007).
    78
        See, e.g., Ernst R. Berndt & Murray L. Aitken, Brand Loyalty, Generic Entry and Price
Competition in Pharmaceuticals in the Quarter Century After the 1984 Waxman-Hatch
Legislation 19-20 (Nat’l Bureau of Econ. Research, Working Paper No. 16431, Oct. 2010),
https://www.nber.org/system/files/working_papers/w16431/w16431.pdf; Congressional Budget
Office, How Increased Competition from Generic Drugs Has Affected Prices and Returns in the



                                               -34-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 39 of 97




remaining brand purchases when the brand company lowers its brand price (or increases
discounts on the brand price) to compete with the generic for sales.
         111.   Conduct that delays generic entry harms direct purchasers (like Plaintiffs and
Class members here) in several ways. One way that direct purchasers are harmed (suffer

overcharges) is that they are forced to continue purchasing the more expensive brand drug
instead of the lower-priced generic equivalent they would have purchased had the generics
entered earlier. In addition, conduct that delays generic entry causes direct purchasers to pay
inflated generic prices because (a) generic prices fall over time, and so generic prices would have
been lower if generic competition had started earlier and (b) brand prices typically increase over
time79 and the generic price is discounted off of the brand price,80 and so the generic prices
would have been lower if the generics had launched earlier, when the brand price was lower
(since the generic price would have been discounted off a lower brand price).
         112.   Once exclusivity is lost and generic entry occurs – an event sometimes referred to
as the “patent cliff” – the brand manufacturer can expect a significant drop in profits, as it is
forced to either compete by dramatically lowering prices, or accept dramatically lower sales. The
tradeoff of longer exclusivity rights in return for quick and effective generic entry after loss of

exclusivity was fundamental to the policies and procedures that Congress established in the



Pharmaceutical Industry, at 32-33 (Jul. 1998), https://www.cbo.gov/sites/default/files/105th-
congress-1997-1998/reports/pharm.pdf; David Reiffen & Michael R. Ward, Generic Drug
Industry Dynamics, 87 Rev. of Econ. and Stat. 37, 43-44 (2005).
    79
        The price of brand Bystolic has increased substantially over the period from 2015 to
today. For example, Forest increased the price of the 10 mg tablet of Bystolic by 8.5% in January
2015 and another 8.5% in October 2015, 9% in April 2016, 9% in January 2017, 9.5% in January
2018, 9.5% in January 2019, and 5% in January 2020 – in total increasing the price of the 10 mg
tablet of Bystolic by 76% over this period. Forest took identical or nearly identical price
increases on the other strengths of Bystolic, increasing the prices of the various strengths of
Bystolic by 73-76% over the period from 2015 through today.
    80
      In order to be automatically substituted for the corresponding brand, generic products
must be less expensive than the corresponding brand. E.g., Cal. Bus. & Prof. Code § 4073(c); 22
Tex. Admin. Code § 309.3(a)(1); Fla. Stat. § 465.025(2); 35 Pa. Code § 960.3(a); N.Y. Educ.
Law § 6816-a.


                                                 -35-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 40 of 97




Hatch-Waxman Act, and embraced by the states in their generic substitution laws. “According to
the Congressional Budget Office, generic drugs save consumers an estimated $8 billion to $10
billion a year at retail pharmacies. Billions more are saved when hospitals use generics.”81
C.        Brand and Generic Companies Have Strong Financial Incentives to Agree to
          Anticompetitive Terms

          113.   Because the Hatch-Waxman regulatory scheme automatically delays approval of
an ANDA for up to 30 months whenever a brand name manufacturer sues the potential generic
competitor for alleged patent infringement within 45 days of a Paragraph IV certification, brand
name manufacturers frequently take aggressive positions in listing patents in the Orange Book,
and then bring patent lawsuits against any generic competitor that files an ANDA with a
Paragraph IV certification. Brand name manufacturers often sue generics simply to delay generic
competition, rather than to enforce valid patents against infringing products.
          114.   In connection with the resolution of patent litigation arising out of Paragraph IV
certifications, some brand name manufacturers have entered into “settlements” in which the
brand name manufacturer pays off its generic competitors in exchange for the generics’ dropping
their patent challenges and delaying generic competition. These exclusion payment agreements
among horizontal competitors not to compete are commonly known as “pay-for-delay” or
“reverse-payment agreements.” Brand and generic manufacturers execute exclusion payment
agreements as (or in connection with) purported settlements of patent infringement lawsuits that
brand manufacturers file against generic manufacturers. The brand name manufacturer preserves
increased profits by keeping its monopoly intact via a payment of some of the monopoly profits
to the generic manufacturer, which in turn agrees to drop its patent challenge and delay
marketing its product.

          115.   Initially reverse-payment agreements took the form of a cash payment from the
brand name manufacturer to the generic competitor. As a result of regulatory scrutiny,


     81
        Generic Drugs Undergo Rigorous FDA Scrutiny, FDA (Oct. 8, 2014),
https://www.fda.gov/consumers/consumer-updates/generic-drugs-undergo-rigorous-fda-scrutiny.


                                                 -36-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 41 of 97




congressional investigations, and class action lawsuits, brand name manufacturers and generic
competitors have entered into increasingly elaborate agreements in an attempt to mask the
fundamentally anticompetitive character of their agreements. For example, the reverse-payment
deals that were the subject of FTC v. Actavis, Inc., 570 U.S. 136 (2013) involved payments

allegedly hidden in co-promotion and manufacturing side-deals entered into in connection with
settlement of patent litigation over the brand drug AndroGel. Because the profits to be gained by
delaying generic competition are so great, however, drug manufacturers retain the incentive to
enter into such unlawful agreements.
                              VI.      FACTUAL ALLEGATIONS
A.     Basic Chemistry Relating to the Active Pharmaceutical Ingredient in the Drug
       Product Bystolic

       116.    Molecules are composed of atoms (e.g., carbon, nitrogen or hydrogen) that are
bonded to each other through the sharing of electrons. The atom carbon forms four bonds and
tends to adopt a tetrahedral structure. That three-dimensional arrangement can be envisioned as a
tetrahedron with the carbon atom at the center and the four substituents at the four vertices of the
tetrahedron.
       117.    The chemical symbol for a carbon atom is “C.” The figure below depicts a carbon
atom (labeled as “C”) bonded to four different chemical substituents (labeled as “X1,” “X2,”
“X3,” and “X4”). The straight lines from the carbon atom (at the center) to “X1” and “X4” are




intended to convey that they are in the plane of the page. The solid wedge from the carbon atom



                                                -37-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 42 of 97




to “X3” is intended to convey that it is coming out of the page towards the reader. And the
hashed wedge from the carbon atom to “X2” is intended to convey that it is coming out of the
page but away from the reader. Thus, the above figure reflects a three-dimensional tetrahedral
structure with a carbon atom at its center.

       118.    When a carbon atom is attached to four different substituents in a tetrahedral

                     X1                                                     X1



                     C                X2                 X2                 C


       X4                          X3                      X3                             X4

arrangement such as that shown above, the substituents can be arranged in either of two
conformations, as depicted above, with a mirror line between them. Note that, much like one’s
left and right hands, these two arrangements are mirror images of one another. And, much like
one’s left and right hands, they cannot be superimposed on one another by rotation. A carbon
atom bonded to four different substituents can thus exist as either of two “stereoisomers” and

such a carbon atom is referred to as a “chiral center.” Naming conventions exist to distinguish
these two stereoisomers from one another, and a commonly used terminology refers to one
configuration as the “R” configuration and the other as the “S” configuration.
       119.    Distinguishing between stereoisomers can be particularly important in biological
systems because many active pharmaceutical ingredients (“APIs”) in drugs interact with
naturally occurring receptors in the human body by fitting into a three-dimensional site on the
receptor, much like a left hand fits into a left-handed glove. Just as a left hand would not fit
properly into a right-handed glove, the wrong stereoisomer often will not fit into the intended




                                                 -38-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 43 of 97




receptor site. Thus, it is not uncommon for one stereoisomer to exhibit a desired pharmacological
activity in biological systems while the other does not.
       120.     Carbon is so ubiquitous in organic chemicals that a carbon atom in chemical
structures is often abbreviated as a vertex, rather than as a “C,” with the understanding that such

vertices are carbon. The chemical symbol for hydrogen is “H” and hydrogen only forms one
bond. Because hydrogen is also ubiquitous and the number of chemical bonds that carbon and
hydrogen make (i.e., 4 and 1, respectively) is so well known, hydrogen is often omitted from
chemical structures and its presence is assumed when a carbon has less than four bonded
substituents.
       121.     On March 31, 1987, the United States Patent and Trademark Office (“PTO”)
issued United States Patent No. 4,654,362 (“the ’362 Patent”). The ’362 Patent disclosed a
number of different chemical compounds, including the following chemical compound:




       122.     The unlabeled vertices above correspond to a carbon atom and each of those
carbon atoms (vertices) is connected to other atoms. To the extent a particular carbon atom has
less than four bonds depicted, the remainder are hydrogen atoms. With this understanding in
mind, each asterisk in the above chemical structure corresponds to a chiral center – i.e., a carbon
atom bonded to four different substituents – that can adopt either of two configurations that can
be labeled as either an “R” or “S” configuration. As a result, the above chemical structure
discloses ten different possible stereoisomers with the following configurations:


                            1. SRRR                    6. SRSS

                            2. RSSS                    7. RSRR



                                                -39-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 44 of 97




                              3. SRRS                    8. RRSS

                              4. RSSR                    9. SSSS

                              5. SRSR                    10. RRRR

        123.    Forest was, and its successor in interest Allergan is, the holder of NDA No. 21-
742 for Bystolic. The active ingredient in Bystolic is a mixture of two of the above ten
stereoisomers: the SRRR and RSSS stereoisomers (i.e., nos. 1 and 2, above). The mixture of
these two stereoisomers is referred to as nebivolol, and both are present in Bystolic as a
hydrochloride salt.
B.      Forest’s Bystolic Patents
        124.    Forest certified to FDA that the ’040 and ’580 Patents covered Bystolic, and FDA

listed those patents in the Orange Book. The ’580 Patent issued on June 2, 1998 and expired
seventeen years later, on June 2, 2015. Accordingly, the ’580 Patent afforded Forest no
protection from generic competition for Bystolic beyond June 2, 2015. Further, some or all of
the Generic Defendants filed Paragraph IV certifications as to the ’580 Patent and Forest
declined to sue any of the Generic Defendants on that patent.
        125.    The ’040 Patent issued from United States Application Serial No. 07/825,488

(“the ’488 Application”) filed on January 24, 1992. The ’040 Patent issued on April 8, 2003 and
is set to expire on December 17, 2021. To understand the impact of prosecution of the ’488
Application at the PTO on the scope of the issued claims in the ’040 Patent, it is important to
understand the effect of the choice of transition in a patent claim. “A patent claim typically has
three parts: the preamble, the transition, and the body.” Donald S. Chisum, Chisum on Patents §
8.06[1](b) (2003). “The preamble is an introductory phrase that may summarize the invention, its
relation to the prior art, or its intended use or properties.” Id. § 8.06[1](b)[i]. “The transition is a
phrase connecting the preamble to the body of the claim. The content of the phrase may indicate
whether the elements stated in the body are ‘open’ or ‘closed.’” Id. § 8.06[1](b)[ii]. “The body of




                                                  -40-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 45 of 97




the claim is the recitation or listing of the elements and limitations which define the product or
process to be encompassed within the patent monopoly.” Id. § 8.06[1](b)[iii].
       126.    There are three commonly used transitional phrases: “comprising,” “consisting
of,” and “consisting essentially of.” Id. § 8.06[1](b)[ii]; Conoco, Inc. v. Energy & Envtl. Int’l,

L.C., 460 F.3d 1349, 1360 (Fed. Cir. 2006). These are “terms of art in patent law that ‘define the
scope of the claim with respect to what unrecited additional components or steps, if any, are
excluded from the scope of the claim.’” Conoco, 460 F.3d at 1349 (quoting the Manual of Patent
Examining Procedures § 2111.03). At one end of the spectrum, the phrase “comprising” signifies
that the claim is “open” to the addition of unrecited components or steps. CIAS, Inc. v. Alliance
Gaming Corp., 504 F.3d 1356, 1359-60 (Fed. Cir. 2007). For example, a claim reciting a product
“comprising” three ingredients A, B and C encompasses a product composed of A, B, C and D
(i.e., the addition of D to the A-B-C combination does not avoid infringement).
       127.     The originally-filed claims in the application that issued as the ’040 Patent
employed the open transition “comprising.” For example, originally-filed claim 19 covered
pharmaceutical compositions “comprising” a “pharmaceutically acceptable carrier” and the
SRRR and RSSS stereoisomers of nebivolol. The use of the open transition “comprising” meant

that original claim 19 covered formulations having the SRRR and RSSS stereoisomers of
nebivolol, even if the formulations also included some or all of the other eight unclaimed
stereoisomers of nebivolol. The PTO examiner therefore rejected those claims based upon the
prior art ’362 Patent described above. The examiner reasoned that the ’362 Patent taught
mixtures of various of the stereoisomers described above, and thus were covered by pending
claim 19.
       128.    In response, the applicants admitted that the ’362 Patent taught “undefined
mixtures that may include the presently claimed compounds in admixture with other
stereoisomers of the Base Compound. . . .” More specifically, the applicants admitted that
“Compound 84 . . . is an undefined mixture of the RSRR, RSSS, SRSS and SRRR isomers, and
Compound 87 . . . is an undefined mixture of the RSRS, RSSR, and SRRS isomers.” In an


                                                -41-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 46 of 97




attempt to overcome the rejection, the applicants narrowed the claims by substituting new claims
utilizing the transition “consisting essentially of” rather than “comprising.” In doing so, the
applicants emphasized that the purpose of the amendment was to distinguish their claims from
the undefined mixtures of other nebivolol isomers disclosed in the Prior Art ’362 Patent:
       Claims 18 and 19 have been rewritten as new Claims 25 and 26. Claim 25 recites
       “A composition consisting essentially of the compound . . .”, and Claim 26 recites
       “A pharmaceutical composition consisting essentially of . . . [the two compounds
       (a) and (b)]”. This amendment is being made to more clearly distinguish the
       claimed invention over the prior art [’362 Patent] which, as is explained in detail
       below, discloses undefined mixtures that may include the presently claimed
       compounds in admixture with other stereoisomers of [nebivolol]. Favorable
       consideration of the amended claims is respectfully requested.
       129.    The transition “consisting essentially of” in a patent claim narrows the claim
relative to “comprising.” AK Steel Corp. v. Sollac and Ugine, 344 F.3d 1234, 1239 (Fed. Cir.
2003). “[W]ith respect to a ‘consisting essentially of’ claim, there is no infringement where the
accused product contains additional, unclaimed ingredients that materially affect the basic and
novel properties of the invention.” Yoon Ja Kim v. ConAgra Foods, Inc., 465 F.3d 1312, 1320-21
(Fed. Cir. 2006). Thus, for a claim reciting a product “consisting essentially of” ingredients A, B
and C, the addition of unrecited ingredient D will avoid infringement if D has a material effect
on the basic and novel properties of the claimed invention.
       130.    The PTO examiner, however, was not persuaded that the use of the “consisting
essentially of” transition distinguished the then-pending claims from the ’362 Patent. He
therefore maintained his rejection of the claims. The applicants for the ’040 Patent again argued
that it was impossible to tell from the ’362 Patent which stereoisomers, and in what amounts,
were definitely present in the disclosed mixtures:
       There is no way that one can determine from the teachings of the patent the
       specific stereoisomeric configuration of [the prior art ’362 Patent’s] compound
       Nos. 84 and 87.
The Examiner continued to maintain his rejections and ultimately issued a final rejection of the
“consisting essentially of” Claims 25 and 26, as anticipated by the ’362 Patent. He also rejected
the claims as obvious.


                                                -42-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 47 of 97




        131.   The applicants for the ’040 Patent appealed the examiner’s final anticipation and
obviousness rejections to the Board of Patent Appeals and Interferences (“the Board”). In their
brief, the applicants continued to argue that it was impossible to say exactly which stereoisomers
(and how much of them) were present in Compound 84 of the prior art ’362 Patent, but that the

“possible” stereoisomers present in unknown amounts were RSRR, RSSS, SRRR and SRSS.
During the course of briefing the appeal to the Board, the Examiner dropped the anticipation
rejection.
        132.   The Board nevertheless addressed the anticipation issue and made certain findings
and conclusions regarding the relationship between then-pending Claim 26 and Compound 84 of
the ’362 Patent. Specifically, the Board concluded:
        [The ’362 Patent’s] disclosure of compound 84, together with its designation
        “AB,” appears to describe the individual RSSS, SRRR, RSRR and SRSS
        stereoisomers “just as surely as if they were identified in the reference by name.”
        133.   The Board then determined that the “consisting essentially of” transition in then-
pending Claim 26 caused the claim to cover the undefined mixture of isomers in the Prior Art
’362 Patent:
        It is well settled that “the phrase ‘consisting essentially of’ limits the scope of a
        claim to the specified ingredients and those that do not materially affect the basic
        and novel characteristic(s) of a composition.” Here, a basic and novel
        characteristic of the pharmaceutical composition of claim 26 is its blood pressure
        reducing or antihypertensive effect. Thus, claim 26 is open to ingredients that do
        not materially affect its antihypertensive activity. [The prior art ’362 Patent’s]
        antihypertensive compound 84 is a mixture of four stereoisomers: RSSS, SRRR,
        RSRR and SRSS. Because the RSSR and SRSS stereoisomers do not materially
        affect blood pressure reducing or antihypertensive activity, it appears that they
        are not excluded from the composition of claim 26.
(internal citation omitted and emphasis added). Accordingly, the Board ordered the Examiner to
reconsider his withdrawal of the anticipation rejection based on the Prior Art ’362 Patent:
        Specifically, the examiner should consider whether claim 26 ‘reads on’ [the ’362
        Patent’s] compound 84 taking into account the appropriate principles of claim
        interpretation and the foregoing remarks.




                                                -43-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 48 of 97




The very clear upshot of the Board’s decision was that the claims of the ’488 Application were
not patentable unless the claims excluded the unclaimed stereoisomers, particularly the RSSR
and SRSS stereoisomers.
          134.   On remand from the Board, the applicants for the ’040 Patent did not even

attempt to argue against anticipation in view of the Board’s opinion. Instead, they further
narrowed their claims by replacing “consisting essentially of” with “consisting of,” in new
Claims 27 and 28. And based on that change, applicants argued that the new “consisting of”
limitation excluded the undefined mixture of possible stereoisomers in the ’362 Patent:
          Applicants respectfully submit that the claims, as amended, are patentable over
          [the prior art ’362 Patent]. Applicants submit that neither a composition consisting
          of the RSSS enantiomer, nor a composition consisting of the RSSS enantiomer
          and its enantiomer the SRRR enantiomer, are disclosed in [the ’362 Patent]. [The
          ’362 Patent] discloses the base compound, as an undefined mixture of
          stereoisomers, as compound 84 (designated as “AB”) and 87 (designated as
          “AA”), shown in the table in Col. 21 of the patent.

          135.   Once again, the applicants expressly noted that “Compound 84 [of the prior art
’362 Patent] is an undefined mixture of the RSRR, RSSS, SRSS and SRRR isomers, and
Compound 87 [] is an undefined mixture of the RSRS, RSSR, and SRRS isomers.” They argued
that the new “consisting of” language excluded compounds containing such additional isomers:
          [I]t is clear that the cited [the ’362 Patent] discloses neither a composition
          consisting of the RSSS enantiomer of the base compound, nor a composition
          consisting of the RSSS and SRRR enantiomers.
          136.    And again, applicants did not distinguish their claims based on any particular
amount or source of possible unrecited stereoisomers in the “undefined mixture” of the ’362
Patent.
          137.   The phrase “consisting of” is the narrowest of the transitions and it “signifies
restriction and exclusion of unrecited steps or components.” Conoco, 460 F.3d at 1360 (citing
Manual of Patent Examining Procedures § 2111.03); see also Norian Corp. v. Stryker Corp., 363
F.3d 1321, 1331 (Fed. Cir. 2004). In light of the Board’s reasoning and the applicants’ comments
and amendments, it is clear that the narrowing amendment was intended to and did exclude the



                                                 -44-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 49 of 97




presence of the unclaimed stereoisomers, particularly the RSSR and SRSS stereoisomers (i.e.,
the claims do not cover formulations containing the unclaimed stereoisomers, especially the
RSSR and SRSS stereoisomers).
          138.   The Examiner then allowed the “consisting of” Claims 27 and 28, which

ultimately issued as Claims 2 and 3 of the ’040 Patent in 2003.
          139.   Subsequently, the ’040 Patent was subjected to reexamination proceedings and a
reexamination certificate issued in 2009.
C.        The Generic Defendants File ANDAs for Generic Versions of Bystolic
          140.   Alkem, Amerigen, Glenmark, Indchemie, Hetero, Torrent and Watson were the
first generic manufacturers to file ANDAs with the FDA containing Paragraph IV certifications
regarding the Bystolic patents. For example, in letters granting final approval to their ANDAs, the
FDA noted that each was “one of the first ANDA applicants to submit a substantially complete
ANDA with a paragraph IV certification for Nebivolol Tablets[.]”82
          141.   Because the Generic Defendants were the first companies to file substantially
complete ANDAs with Paragraph IV certifications, each stood to receive 180 days of marketing
exclusivity during which the FDA would not give final approval to any later ANDA filer’s generic

equivalent of Bystolic.
          142.   Forest received the Generic Defendants’ Paragraph IV notice letters on the
following dates:

             •   Torrent:             February 2, 201283




     82
        See, e.g., Letter from FDA to Watson (Nov. 27, 2015),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203683Orig1s000Ltr.pdf; Letter
from FDA to Glenmark (May 25, 2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/203821Orig1s000ltr.pdf; Letter
from FDA to Alkem (June 24, 2015),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2015/203741Orig1s000ltr.pdf.
     83
      Forest Laboratories, Inc. v. Torrent Pharmaceuticals Ltd., 12-cv-00305 (D. Del. Mar. 13,
2012) (ECF No. 1 ¶ 93).


                                               -45-
           Case 1:20-cv-05735-LJL Document 255
                                           250 Filed 03/22/21
                                                     03/15/21 Page 50 of 97




              •   Indchemie:            February 3, 201284
              •   Alkem:                February 3, 201285

              •   Watson:               February 13, 201286
              •   Amerigen:             February 16, 201287
              •   Hetero:               February 20, 201288
              •   Glenmark:             February 20, 201289
          143.    Because they contained Paragraph IV certifications, these notice letters were
required to include a detailed statement of the factual and legal bases as to why the ’040 Patent
(and the ’580 Patent, to the extent it was challenged) was invalid, unenforceable, and/or not
infringed by their ANDA products. The Paragraph IV notice letters were required to include an
offer of confidential access to each Generic Defendant’s ANDA under the Hatch-Waxman Act.
The notice letters gave rise to a potential cause of action for patent infringement, thereby
allowing Forest to file suit against the Generic Defendants under the Hatch-Waxman Act (if
Forest otherwise had a basis to sue under Rule 11).
D.        The Nebivolol Patent Litigation
          144.    On March 13, 2012, in response to their Paragraph IV certification letters, Forest

filed a patent infringement lawsuit in the United States District Court for the District of Delaware
against Torrent, Watson, Amerigen, Glenmark, and Hetero.90 Despite having received Paragraph



     84
       Forest Laboratories, Inc. v. Indchemie Health Specialties PVT. LTD. 12-cv-01855 (N.D.
Ill. Mar. 14, 2012) (ECF No. 1 ¶ 22).
     85
          Id. ¶ 38.
     86
      Forest Laboratories, Inc. v. Torrent Pharmaceuticals Ltd., 12-cv-00305 (D. Del. Mar. 13,
2012) (ECF No. 1 ¶ 108).
     87
          Id. ¶ 123.
     88
          Id. ¶ 153.
     89
          Id. ¶ 138.
     90
      Forest Laboratories, Inc. v. Torrent Pharmaceuticals Ltd., 12-cv-00305 (D. Del. Mar. 13,
2012) (ECF No. 1).


                                                  -46-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 51 of 97




IV Certification notice letters from some or all of these companies relating to both the ’040 and

’580 Patents, Forest chose to assert only the ’040 Patent.

         145.   On March 14, 2012, in response to their Paragraph IV certification letters, Forest

filed a patent infringement lawsuit in the United States District Court for the Northern District of

Illinois against Indchemie and Alkem.91 Despite having received Paragraph IV Certification

notice letters from both Indchemie and Alkem relating to both the ’040 and ’580 Patents, Forest

chose to assert only the ’040 Patent.

         146.   By order of the Judicial Panel for Multidistrict Litigation, these seven patent cases

were consolidated into In re Nebivolol Patent (’040) Litigation, 12-cv-5026 (N.D. Ill. June 12,

2012) (ECF No. 1) (hereafter referred to as the “Nebivolol Patent Litigation”).

         147.   Forest could not prevail in the Nebivolol Patent Litigation. The sole independent

claim asserted by Forest in the Nebivolol Patent Litigation was claim 2 of the ’040 Patent, as

shown below:
                2.      A pharmaceutical composition consisting of a pharmaceutically
         acceptable carrier and, as active ingredients:

         (a)    the blood pressure reducing compound [2S,αR, 2′R,α′R]-α,α′-
         [iminobismethylene]bis[6-fluoro-3,4-dihydro-2H-1-benzopyran-2-methanol]
         having the formula:




         or a pharmaceutically acceptable acid addition salt thereof; and

         (b)    the compound [2R,αS,2′S,α′S]-α,α′-[iminobismethylene]bis[6-fluoro-3,4-
         dihydro-2H-1-benzopyran-2-methanol] having the formula:




    91
       Forest Laboratories, Inc. v. Indchemie Health Specialties PVT. LTD., 12-cv-01855 (N.D.
Ill. Mar. 14, 2012) (ECF No. 1).


                                                -47-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 52 of 97




          or a pharmaceutically acceptable acid addition salt thereof.

’040 Patent at 11:33-12:22. Thus, claim 2 is limited to a pharmaceutical composition consisting

of a pharmaceutically acceptable carrier and, as active ingredients, SRRR-nebivolol and RSSS-

nebivolol (or pharmaceutically acceptable acid addition salts).

          148.   The Generic Defendants were well aware of the prosecution history of the ’040

Patent and the narrowing amendments the applicants had made. During claim construction

proceedings in the Nebivolol Patent Litigation, they correctly argued that the term “consisting

of” in claim 2 of the ’040 Patent “excludes any unrecited stereoisomers of nebivolol.” The

Generic Defendants’ generic Bystolic products did not infringe because they included at least

small amounts of the unrecited stereoisomers of nebivolol, including the RSSR and SRSS

stereoisomers.

          149.   Early on in the Nebivolol Patent Litigation, the Generic Defendants pressed the

argument that the “consisting of” transition precluded the use of a plurality of inactive

ingredients. Their position was premised on the argument that (1) a “pharmaceutically acceptable

carrier” referred to an individual inactive ingredient in a pharmaceutical formulation; (2) the

“consisting of” transition “closed” the claim to unrecited inactive ingredients; and (3) therefore,

the claims did not cover formulations having two or more inactive ingredients. At least one other

court has construed “pharmaceutically acceptable carrier” to mean “a conventional

pharmaceutically acceptable excipient or additive. . . .” Schering Corp. v. Mylan Pharms., Inc.,

2011 WL 2446563, at *16 (D.N.J. Jun. 15, 2011). To the extent this interpretation applied in the

Nebivolol Patent Litigation, the Generic Defendants’ products did not infringe for this additional

reason.

          150.   As a result of the foregoing, Forest could not prevail in proving literal

infringement of the asserted claims of the ’040 Patent. And, in light of the prosecution history of


                                                  -48-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 53 of 97




the ’040 Patent, Forest could not prevail based on the doctrine of equivalents. In addition,
Forest’s invalidity defenses concerning the asserted claims of the ’040 Patent were weak and it
could not have prevailed against the Generic Defendants’ invalidity arguments. As the Board
explained during the prosecution of the ’040 Patent:
       [The ’362 Patent’s] disclosure of compound 84, together with its designation
       “AB,” appears to describe the individual RSSS, SRRR, RSRR and SRSS
       stereoisomers “just as surely as if they were identified in the reference by name.”

The ’362 Patent was prior art to the ’040 Patent. In light of the ’362 Patent’s essentially explicit
teaching of a mixture of “the individual RSSS, SRRR, RSRR and SRSS stereoisomers” of
nebivolol, the asserted compositions in the ’040 Patent were anticipated by, or obvious in view of,
the prior art, including other pertinent prior art such as A. Van de Water et al., Pharmacological
and Hemodynamic Profile of Nebivolol, a Chemically Novel, Potent, and Selective B1-Adrenergic
Antagonist, 11 J. of Cardiovascular Pharmacology 552 (1988). Any purported evidence of
secondary indicia of nonobviousness was insufficient to overcome the clear prima facie
obviousness of the claims.
E.     Forest Enters into Unlawful Reverse-Payment Agreements with the Generic
       Defendants

       151.    Starting on October 24, 2012, Forest began entering into settlements with the
Generic Defendants to resolve the Nebivolol Patent Litigation. Forest’s internal and external

counsel have conceded that each of these settlements also included “side-deals”:




                                               -49-
Case 1:20-cv-05735-LJL Document 255 Filed 03/22/21 Page 54 of 97
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 55 of 97




the Generic Defendants to quit the patent fight. Each Generic Defendant readily accepted these

payments to do so.

       153.    The Forest/Hetero Agreement. Forest and Hetero settled their patent litigation by

executing a Settlement Agreement dated October 24, 2012 that included up to a




       154.    Prior to the agreement with Hetero, however, Forest had been able to obtain

sufficient amounts of




                                                                                    On

information and belief, the payments pursuant                              exceeded the fair

value of any products delivered or services rendered by Hetero, and the agreement itself was a

pretextual conduit of cash from Forest to induce Hetero to agree not to compete in the nebivolol

market until September 2021.

       155.




                                                -51-
Case 1:20-cv-05735-LJL Document 255 Filed 03/22/21 Page 56 of 97
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 57 of 97




       158.    As evidenced by the fact that Forest had manufactured and marketed nebivolol in

the United States and other jurisdictions without licenses from Torrent. Forest already had all of

the intellectual property that it needed to successfully manufacture and sell Bystolic and thus the

Torrent patents had little or no value to Forest. On information and belief, Forest knew about

Torrent’s patents prior to the execution of the Patent Assignment Agreement, and only executed

the Patent Assignment Agreement in exchange for Torrent’s agreement to refrain from marketing

generic Bystolic until September 2021. On information and belief, the payments pursuant to the

Patent Assignment Agreement exceeded the fair value of any products delivered or services

rendered by Torrent, and the agreement itself was a pretextual conduit of cash from Forest to

induce Torrent not to compete in the nebivolol market until September 2021.

       159.     The Forest/Alkem/Indchemie Agreement. Forest and Alkem/Indchemie settled

their patent litigation by executing a Settlement Agreement with each of Alkem and Indchemie,

both of which were dated November 27, 2012. Forest’s Settlement Agreement with Alkem

included




                                               -53-
       Case 1:20-cv-05735-LJL Document 255
                                       250 Filed 03/22/21
                                                 03/15/21 Page 58 of 97




       160.   At the time the Term Sheet was executed, Forest had not yet submitted its New

Drug Application for Byvalson.




       161.   On information and belief, Forest had already been producing sufficient quantities

of Bystolic products to meet market demand without any need for additional products or services

from Alkem and/or Indchemie. On information and belief, prior to signing the Settlement

Agreements and Term Sheet with Alkem/Indchemie, Forest had expressed no interest to

Alkem/Indchemie in the technology or other services (if any) Alkem/Indchemie contributed to

the Byvalson product development. On information and belief, the payments pursuant to the

Term Sheet exceeded the fair value of any products delivered or services rendered by

Alkem/Indchemie, and the agreement itself was a pretextual conduit of cash from Forest to

induce Alkem/Indchemie not to compete in the nebivolol market until September 2021.

       162.




                                             -54-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 59 of 97




                                                                                            The

only purpose of such a provision was to limit competition from prospective generic competitors

in the nebivolol market.

       163.    The Forest/Glenmark Agreement. Forest and Glenmark settled their patent

litigation by executing a Settlement Agreement dated December 21, 2012 which included




       164.    On information and belief, prior to executing the Settlement Agreement and

Collaboration and Option Agreement, Forest had expressed no interest to Glenmark concerning


                                             -55-
       Case 1:20-cv-05735-LJL Document 255
                                       250 Filed 03/22/21
                                                 03/15/21 Page 60 of 97




Glenmark’s development                . On information and belief, the payments under the

Collaboration and Option Agreement exceeded the fair value of any products delivered or

services rendered by Glenmark, and the agreement itself was a pretextual conduit of cash from

Forest to induce Glenmark not to compete in the nebivolol market until September 2021.

       165.   The Forest/Amerigen Agreement. Forest and Amerigen settled their patent

litigation by executing a Settlement Agreement dated July 18, 2013 which included




                                                                           . On information

and belief, prior to executing the Settlement Agreement and Collaboration Agreement, Forest

had expressed no interest in Amerigen’s products. On information and belief, the payments

under the Collaboration Agreement exceeded the fair value of any products delivered or services

rendered by Amerigen, and the Collaboration Agreement itself was a pretextual conduit of cash

from Forest to induce Amerigen not to compete in the nebivolol market until September 2021.

       166.   The Forest/Watson Agreement. Forest and Watson settled their patent litigation

by executing a Settlement Agreement dated November 6, 2013 which included




                                             -56-
Case 1:20-cv-05735-LJL Document 255 Filed 03/22/21 Page 61 of 97
       Case 1:20-cv-05735-LJL Document 255
                                       250 Filed 03/22/21
                                                 03/15/21 Page 62 of 97




             (2)




             (3)



             (4)




             (5)




             (6)



             (7)




      169.   On information and belief, the transactions in early November 2013 involving

Forest, Watson, and Moksha8,




                                           On information and belief, Forest and Watson


                                           -58-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 63 of 97




used the Letter Agreement and the Termination and Release Agreement as pretextual conduits of
cash from Forest to induce Watson not to compete in the nebivolol market until September 2021.
        170.   On information and belief, the value of each reverse-payment outlined above
exceeded Forest’s avoided litigation costs. Specifically, as set forth in ¶¶ 151-169, supra, each

side deal involved consideration in excess of $15,000,000, far more than Forest’s purported
saved litigation costs identified in the challenged agreements.96 Moreover, according to the
American Intellectual Property Law Association’s 2013 Report of the Economic Survey, the
median cost of patent litigation at that time for cases having more than $25,000,000 at stake was
$5-6 million.97 The Nebivolol Patent Litigation was originally filed as two separate lawsuits that
were transferred to Judge Bucklo “for coordinated or consolidated pretrial proceedings” after the
Judicial Panel on Multidistrict Litigation concluded that those two lawsuits involved “common
questions of fact” in part because “[b]oth actions share factual allegations with respect to the
infringement, validity or enforceability of the ‘040 patent.” As a result, although two separate
lawsuits were originally filed, Forest likely would have expended substantially less, in total, than
it would have expended had the two patent cases involved a series of different and distinct
patents and issues, or if they had proceeded independently of one another. As a result, Forest’s

saved litigation costs with respect to each Generic Defendant were far less than $5-6 million.
        171.   In exchange for the above reverse-payments, each Generic Defendant agreed not
to compete with Forest in the market for nebivolol HCl, in which Forest had a monopoly, for so




   96
     See ECF No. 227-1 at FOR-BYS-00000031, § 2.6; ECF No. 227-4 at FOR-BYS-
00000394, § 2.6; ECF No. 227-7 at FOR-BYS-00000119, § 2.6; ECF No. 227-12 at FOR-BYS-
00000086, § 2.5; ECF No. 227-14 at FOR-BYS-00000265, § 2.6; ECF No. 227-12 at FOR-BYS-
00000086, § 2.5; ECF No. 227-17 at FOR-BYS-00000335-36, § 2.6.
   97
      Exhibit A to Plaintiffs’ Opposition to Defendants’ Motion to Strike Expert Testimony of
Dr. Thomas McGuire Concerning Avoided Litigation Costs (ECF No 1188), In re Nexium
(Esomperazole Magnesium) Antitrust Litigation, 1:12-md-02409-WGY (D. Mass. Nov. 10,
2014) (ECF No. 1197-1) at 34 (ECF page no. 15).



                                                -59-
         Case 1:20-cv-05735-LJL Document 255
                                         250 Filed 03/22/21
                                                   03/15/21 Page 64 of 97




long as all others did so also, until September 17, 2021 (a mere three months prior to expiry of
the ’040 Patent).98
         172.   The purpose and effect of the above reverse-payment agreements were to protect
Forest from having to face lower-priced generic competition for years, and to permit the Generic

Defendants to share in Forest’s monopoly profits.
         173.   But for the above reverse-payment agreements, the Generic Defendants would
have been ready, able, and willing to launch their generic versions of Bystolic much earlier, and
would have done so.
         174.   Specifically, but for the above reverse-payment agreements, the Generic
Defendants would have launched their less-expensive generic versions of Bystolic earlier than
September 17, 2021: (a) at risk during pendency of the Nebivolol Patent Litigation; (b) upon
prevailing against Forest in the Nebivolol Patent Litigation; or (c) via lawful, procompetitive
settlement agreements providing for earlier negotiated entry dates untainted by the delay caused
by the unlawful reverse payments.
         175.   By operation of the CLPs, if just one Generic Defendant launched a generic
version of Bystolic prior to September 17, 2021 pursuant to any of the three above scenarios, all

of the other Generic Defendants would have entered the market.
         176.   By about October 2012, when Forest and the Generic Defendants began entering
into the above reverse-payment agreements, Bystolic was generating hundreds of millions of
dollars per year in revenues for Forest. Losing a substantial portion of that revenue stream in the
event any of the Generic Defendants were to prevail on non-infringement or other defenses – or
in the event that Forest had not induced the Generic Defendants with reverse-payments to agree
to delay launching generic Bystolic – would have drastically reduced Forest’s profits. Thus,
Forest had enormous incentives to avoid competition from the Generic Defendants by entering
into reverse-payment agreements. Each Generic Defendant also had incentive to accept a reverse

    98
        Forest Laboratories, Inc., Quarterly Report (Form 10-Q) at 14 (Aug. 7, 2013),
https://www.sec.gov/Archives/edgar/data/38074/000003807413000024/forest10qjune13.htm.


                                               -60-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 65 of 97




payment because (on information and belief) each reverse payment represented more profit than
the Generic Defendant would have made by competing with Forest and with the other Generic
Defendants because, inter alia, the market entry of multiple generics competing on price quickly
lowers generic prices toward marginal costs.

       177.    Forest’s willingness to provide large payments to each Generic Defendant, and
each Generic Defendant’s willingness to accept large payments from Forest in exchange for a
multi-year delay in generic competition, amounted to an agreement between Forest and each
Generic Defendant to share the monopoly profits from sales of branded Bystolic at
supracompetitive levels.
                            VII.    ANTICOMPETITIVE EFFECT
       178.    The reverse payments enabled Forest to: (a) prevent and delay until September
17, 2021 the entry of less-expensive generic versions of Bystolic in the United States; (b) fix,
raise, maintain, or stabilize the price of nebivolol HCl; and (c) allocate to Forest 100% of the
U.S. market for nebivolol HCl until September 17, 2021.
       179.    But for the unlawful reverse-payment agreements, the Generic Defendants would
have begun selling less expensive generic versions of Bystolic much earlier than September 17,

2021. Such sales would have occurred via market entry by any of the Generic Defendants upon a
Generic Defendant litigation victory, via an at risk launch during the pendency of the patent
litigation, or via a licensed entry in a settlement with Forest that did not include unlawful reverse
payments from Forest to any Generic Defendant, but included an earlier date for generic entry.
       180.    An increasingly competitive market for Bystolic and its generic equivalents, with
lower prices, would have thereafter emerged as additional generic versions of Bystolic
(including, on information and belief, an authorized generic version of Bystolic) entered the
market. Plaintiffs would have purchased generic Bystolic had it been available. Moreover, an
earlier launch by any Generic Defendant absent the unlawful conduct alleged herein would be at
a price discounted based on a substantially lower brand Bystolic price (as Bystolic prices have
increased by 73-76% since the beginning of 2015), and generic prices continue to fall for years


                                                -61-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 66 of 97




after generic entry, meaning that generic prices in September 2021 would have been lower had
generic entry occurred years earlier.99
        181.   Defendants’ unlawful concerted action has (a) delayed and suppressed the sale of
generic versions of Bystolic in the United States, (b) enabled Forest to sell Bystolic at artificially

inflated, supracompetitive prices, and (c) caused Plaintiffs and the Class to pay supracompetitive
prices for nebivolol HCl tablets.
        182.   Thus, Defendants’ unlawful conduct deprived Plaintiffs and the Class of the
benefits of competition that the antitrust laws were designed to ensure.
                                    VIII. ANTITRUST IMPACT
        183.   During the class period, Plaintiffs and members of the Class purchased substantial
amounts nebivolol HCl directly from Forest and others at supracompetitive prices. As a result of
Defendants’ illegal conduct, Plaintiffs and members of the Class were compelled to pay and did
pay artificially inflated prices for their requirements for nebivolol HCl. Those prices were
substantially greater than the prices that Plaintiffs and members of the Class would have paid
absent the illegal conduct alleged herein, because: (1) the price of branded Bystolic was
artificially inflated by Defendants’ illegal conduct, (2) Plaintiffs and Class members were

deprived of the opportunity to purchase lower-priced generic versions of Bystolic instead of
brand Bystolic sooner, which they would have done had they had the opportunity, and/or (3)
Plaintiffs and Class members would have paid lower prices for generic Bystolic than the prices
they will have actually paid for generic Bystolic.
        184.   As a consequence, Plaintiffs and members of the Class have sustained substantial
losses and damage to their business and property in the form of overcharges. The full amount of
such damages will be calculated after discovery and upon proof at trial.



   99
       See, e.g., Berndt, E., R. Mortimer, A. Bhattacharjya, A. Parece, and E. Tuttle, “Authorized
Generic Drugs, Price Competition, and Consumers’ Welfare,” Health Affairs, 26, no. 3, 2007,
Exhibits 3 and 4 (generic price discounts relative to the brand price continue to grow two years
after the date of initial generic entry).


                                                 -62-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 67 of 97




                      IX.     EFFECT ON INTERSTATE COMMERCE
       185.    At all material times, Forest manufactured, promoted, distributed, and/or sold
substantial amounts of Bystolic in a continuous and uninterrupted flow of commerce across state
and national lines and throughout the United States. As a direct result of the unlawful reverse-

payment agreements, the Generic Defendants refrained from selling generic versions of Bystolic
in a continuous and uninterrupted flow of commerce across state and national lines and
throughout the United States when they otherwise would have done so. During the relevant time
period, in connection with the purchase and sale of Bystolic, monies as well as contracts, bills
and other forms of business communication and transactions were transmitted in a continuous
and uninterrupted flow across state lines.
       186.    During the relevant time period, various devices were used to effectuate the illegal
acts alleged herein, including the United States mail, interstate and foreign travel, and interstate
and foreign telephone commerce. The activities of Defendants as alleged in this Complaint were
within the flow of, and have substantially affected, interstate commerce.
                X.      MONOPOLY POWER AND MARKET DEFINITION
       187.    At all relevant times, Forest had monopoly power over nebivolol HCl products

because Forest had the power to maintain the price of Bystolic at supracompetitive levels without
losing substantial sales to other products prescribed and/or used for the same purposes as
Bystolic so as to make the supracompetitive price unprofitable.
       188.    Direct proof exists that Forest had monopoly power over nebivolol HCl products.
Such direct evidence includes, among other things, the high profit margin enjoyed by Forest on
its Bystolic sales and Forest’s ability to profitably maintain the price of Bystolic well above
competitive levels.
       189.    “[T]he ‘size of the payment from a branded drug manufacturer to a prospective
generic is itself a strong indicator of power’—namely, the power to charge prices higher than the




                                                 -63-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 68 of 97




competitive level.”100 And a firm that lacks monopoly power is not “likely to pay ‘large sums’ to
induce ‘others to stay out of its market.’”101 Forest’s anticompetitive reverse payments
demonstrate that Forest enjoyed market and/or monopoly power with respect to nebivolol HCl
products.

          190.   A small but significant, non-transitory price increase above the competitive level
for Bystolic by Forest would not have caused (and did not cause) a significant loss of sales to
non-nebivolol HCl products sufficient to make the price increase unprofitable.
          191.   At competitive price levels, Bystolic does not exhibit significant, positive cross-
price elasticity of demand with any product other than generic Bystolic. Indeed, Forest has never
lowered the price of Bystolic in response to the pricing of any other product used to treat the
same conditions as Bystolic. In fact, Forest substantially and profitably increased the price of
Bystolic – by 73-76% – since the beginning of 2015.
          192.   Because of its labeling, Bystolic is differentiated from all non-nebivolol HCl
products.
          193.   Manufacturers attempt to differentiate brand name drugs like Bystolic based on
features and benefits (including safety and efficacy), not based on price. Doctors and patients

are generally price-insensitive when prescribing and taking prescription drugs like Bystolic.
This is due in part to the presence of insurance that bears much of the cost of prescriptions and
other institutional features of the pharmaceutical marketplace. Different patients may respond
differently to different drugs and even drugs within its same therapeutic class do not constrain
the price of Bystolic. In addition, consumers do not choose prescription drugs directly; they
must be prescribed by a physician who does not pay for the drug and may not be aware of its
price. This “price disconnect” blunts price competition among different drugs, even if they are
prescribed for similar conditions.



    100
          Actavis, 570 U.S. at 157 (citation omitted).
    101
          Id.


                                                 -64-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 69 of 97




       194.      Other drugs that are not AB-rated to Bystolic do not exhibit substantial cross-
price elasticity of demand with Bystolic, and thus are not economic substitutes for, nor
reasonably interchangeable with Bystolic.
       195.      Products other than generic Bystolic are not economic substitutes for Bystolic,

and the existence of other products used to treat high blood pressure or other illnesses treated by
Bystolic did not significantly constrain Forest’s pricing of Bystolic. Forest raised Bystolic prices
repeatedly, at least once or twice a year during the time period from 2015 to today, increasing
Bystolic prices by 73-76% during this time period. Despite these repeated Bystolic price
increases, Bystolic did not lose substantial sales to any product used to treat the same conditions
as Bystolic. In addition, Forest repeatedly raised Bystolic prices without losing substantial sales
to other products, even with lower-cost, generic versions of other brand products approved to
treat the same indications as Bystolic on the market, including generic Coreg and generic Toprol
XL (both beta blockers approved to treat high blood pressure).
       196.      Forest needed to control only the sales of nebivolol HCl, and no other products, in
order to maintain the price of Bystolic profitably at supracompetitive prices. No non-nebivolol
HCl product ever rendered Forest unable to profitably maintain or raise Bystolic prices without

losing substantial sales. Only the market entry of a competing, generic version of Bystolic would
render Forest unable to profitably maintain its prices of Bystolic without losing substantial sales.
       197.      Forest also sold Bystolic at prices well in excess of marginal costs, and in excess
of the competitive price, and enjoyed high profit margins.
       198.      During the relevant period, Defendants’ anticompetitive conduct has significantly
damaged competition and consumers through a reduction of output and higher prices caused by
an elimination or reduction of lower cost generic Bystolic throughout the United States.
       199.      Forest has had, and exercised, the power to exclude and restrict competition to
nebivolol HCl.
       200.      To the extent Plaintiffs are legally required to prove monopoly power
circumstantially by first defining a relevant product market, the relevant market is limited to


                                                 -65-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 70 of 97




nebivolol HCl, or, equivalently, Bystolic and generic Bystolic. The relevant geographic market is
the United States.
        201.    Forest, at all relevant times, enjoyed high barriers to entry with respect to
competition to the relevant product market due to patent and other regulatory protections and

high costs of entry and expansion.
        202.    At all relevant times, Forest’s market share in the relevant market was and
remains 100%, implying a substantial amount of monopoly power.
                          XI.   CLAIM ONE
        VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
    (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
       BETWEEN FOREST AND HETERO) AGAINST FOREST AND HETERO

        203.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        204.    Forest and Hetero have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.
        205.    Starting on or about October 5, 2012, Forest and Hetero entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse-payments to Hetero in exchange for Hetero’s agreement to delay bringing its
generic Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-
payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until
September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
        206.    The Forest-Hetero reverse-payment agreements were unlawful and the reverse-
payments were large and unjustified.




                                                 -66-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 71 of 97




       207.    The Forest-Hetero reverse-payment agreements harmed Plaintiffs and the Class as
set forth above.
       208.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Hetero, in negotiating an entry date with Forest, could have accelerated the launch

date of generic Bystolic by insisting on an entry date earlier than September 17, 2021 untainted
by a reverse-payment side-deal. Instead, Hetero negotiated for a CLP that would ensure that its
entry date would be no later than any of the other Generic Defendants. Thus, the Forest-Hetero
reverse-payment agreements are individually responsible for all of the delay in market entry of
generic versions of Bystolic, and are individually responsible for all of Plaintiffs’ damages.
       209.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse-payments from Forest to Hetero that outweighs their harmful effect. Even if there
were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
       210.    As a direct, proximate, foreseeable, and intended result of the Forest-Hetero
reverse-payment-agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were
harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,

Hetero would have launched its generic version of Bystolic upon receiving final FDA approval
(whether before or after a litigation victory), or via a lawful, separate, and independent
settlement agreement whereby reasonable parties in the position of Forest and Hetero would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Hetero side-
deal and other reverse payments. In addition, by operation of the CLPs, any earlier license date
agreed to between Hetero and Forest would also have applied to all Generic Defendants.
       211.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Hetero will market generic Bystolic at supracompetitive prices starting on
September 17, 2021. See ¶¶ 111, 180, supra.




                                                -67-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 72 of 97




                          XII. CLAIM TWO
        VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
    (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
      BETWEEN FOREST AND TORRENT) AGAINST FOREST AND TORRENT

        212.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        213.    Forest and Torrent have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.
        214.    Starting on or about November 21, 2012, Forest and Torrent entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse-payments to Hetero in exchange for Torrent’s agreement to delay bringing its
generic Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-
payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until
September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
        215.    The Forest-Torrent reverse-payment agreements were unlawful and the reverse-
payments were large and unjustified.
        216.    The Forest-Torrent reverse-payment agreements harmed Plaintiffs and the Class
as set forth above.
        217.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Torrent, in negotiating an entry date with Forest, could have accelerated the launch
date of generic Bystolic by insisting on an entry date earlier than September 17, 2021 untainted
by a reverse-payment side-deal. Instead, Torrent accepted a side-deal with the same launch date
as every other Generic Defendant. Thus, the Forest-Torrent reverse-payment agreements are




                                               -68-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 73 of 97




individually responsible for all of the delay in market entry of generic versions of Bystolic, and
are individually responsible for all of Plaintiffs’ damages.
        218.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse-payments from Forest to Torrent that outweighs their harmful effect. Even if there

were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
        219.    As a direct, proximate, foreseeable, and intended result of the Forest-Torrent
reverse-payment agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were
harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,
Torrent would have launched its generic version of Bystolic upon receiving final FDA approval
(whether before or after a litigation victory), or via a lawful, separate, and independent
settlement agreement whereby reasonable parties in the position of Forest and Torrent would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Torrent
side-deal and other reverse payments. In addition, by operation of the CLPs, any earlier license
date agreed to between Torrent and Forest would also have applied to all Generic Defendants.
        220.    The price of generic Bystolic will be supracompetitive for a period of time even

after generic entry and Torrent will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                        XIII. CLAIM THREE
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
   (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
   BETWEEN FOREST, ALKEM AND ASCEND) AGAINST FOREST, ALKEM AND
                              ASCEND

        221.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        222.    Forest, Alkem and Ascend have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.



                                                -69-
          Case 1:20-cv-05735-LJL Document 255
                                          250 Filed 03/22/21
                                                    03/15/21 Page 74 of 97




          223.   Starting on or about November 27, 2012, Forest and Alkem entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse-payments to Alkem in exchange for Alkem’s agreement to delay bringing generic
Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-

payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until
September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
          224.   On information and belief Ascend is a United States agent of Alkem for purposes
of effectuating the Alkem-Forest conspiracy. Specifically, Ascend is a wholly-owned subsidiary
of Alkem, is controlled by Alkem, and engages in the sales and marketing of Alkem’s drugs,
which but for the Ascend-Alkem relationship, Alkem would have to undertake itself. Ascend is a
United States agent of Alkem “for all of [Alkem’s] FDA approved drugs.”102 Accordingly, since
Alkem’s acquisition of Ascend in 2010, Alkem has marketed and sold its generic drugs in the
United States primarily through Ascend.103 Forty out of the 53 of the products that Ascend

distributes104 are manufactured by Alkem.105 Based on this pattern and practice, following
September 17, 2021, Alkem will manufacture and supply its generic nebivolol to Ascend, which
will then market and sell the product throughout the United States at the direction, under the
control, and for the benefit of Alkem, at artificially inflated prices. But for the unlawful reverse
payment agreement, Alkem/Ascend would have done so sooner and at lower prices.


    102
          https://www.ascendlaboratories.com/Home/Background
    103
      Compare Ascend’s product catalog (n. 67, supra; n. 104, infra) to Alkem’s U.S.
formulations, available at https://www.alkemlabs.com/rx-products.php.
    104
        As reflected in its product catalog, available at
https://www.ascendlaboratories.com/Home/Product
    105
        As reflected on the National Institutes of Health’s Dailymed website, available at
https://dailymed.nlm.nih.gov/dailymed/index.cfm.


                                                 -70-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 75 of 97




       225.    The Forest-Alkem reverse-payment agreements, which Ascend facilitated, were
unlawful and the reverse-payments were large and unjustified.
       226.    The Forest-Alkem reverse-payment agreements, which Ascend facilitated,
harmed Plaintiffs and the Class as set forth above.

       227.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Alkem, in negotiating an entry date with Forest, could have accelerated the launch
date of generic Bystolic by insisting on an entry date earlier than September 17, 2021 untainted
by a reverse-payment side-deal. Instead, Alkem accepted a side-deal with the same launch date
as every other Generic Defendant. Thus, the Forest-Alkem reverse-payment agreements are
individually responsible for all of the delay in market entry of generic versions of Bystolic, and
are individually responsible for all of Plaintiffs’ damages.
       228.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse payments from Forest to Alkem that outweighs their harmful effect. Even if there
were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
       229.    There is and was no legitimate, non-pretextual, procompetitive justification for

Ascend’s conduct that outweighs its harmful effect. Even if there were some conceivable such
justification, the conduct was not necessary to achieve, nor the least restrictive means of
achieving, such a purpose.
       230.    As a direct, proximate, foreseeable, and intended result of the Forest-Alkem
reverse-payment-agreements in restraint of trade, which Ascend facilitated, as alleged herein,
Plaintiffs and the Class were harmed and suffered overcharge damages as aforesaid. Specifically,
without a reverse payment, Alkem and Ascend would have launched Alkem’s generic version of
Bystolic upon receiving final FDA approval (whether before or after a litigation victory), or via a
lawful, separate, and independent settlement agreement whereby reasonable parties in the
position of Forest and Alkem would have agreed upon earlier entry dates untainted by delay
associated with the unlawful Alkem side-deal and other reverse payments. In addition, by


                                                -71-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 76 of 97




operation of the CLPs, any earlier license date agreed to between Alkem and Forest would also
have applied to all Generic Defendants.
        231.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Ascend will distribute Alkem’s generic Bystolic at supracompetitive

prices starting on September 17, 2021. See ¶¶ 111, 180, supra.
                          XIV. CLAIM FOUR
        VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
    (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
    BETWEEN FOREST AND INDCHEMIE) AGAINST FOREST AND INDCHEMIE

        232.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        233.    Forest and Indchemie have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.
        234.    Starting on or about November 27, 2012, Forest and Indchemie entered into
illegal contracts, combinations and conspiracies in restraint of trade under which Forest agreed to
make large reverse payments to Indchemie in exchange for Indchemie’s agreement to delay
bringing generic Bystolic to the market until September 17, 2021. The purpose and effect of
these reverse-payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of
nebivolol HCl until September 17, 2021; (b) delay the availability of generic Bystolic in the
United States, thereby protecting Bystolic from any generic competition until September 17,
2021; and (c) fix and maintain, at supracompetitive levels, the price Plaintiffs and Class members
paid for nebivolol HCl.
        235.    The Forest-Indchemie reverse-payment agreements were unlawful and the
reverse-payments were large and unjustified.
        236.    The Forest-Indchemie reverse-payment agreements harmed Plaintiffs and the
Class as set forth above.




                                               -72-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 77 of 97




       237.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Indchemie, in negotiating an entry date with Forest, could have accelerated the
launch date of generic Bystolic by insisting on an entry date earlier than September 17, 2021
untainted by a reverse-payment side-deal. Instead, Indchemie accepted a side-deal with the same

launch date as every other Generic Defendant. Thus, the Forest-Indchemie reverse-payment
agreements are individually responsible for all of the delay in market entry of generic versions of
Bystolic, and are individually responsible for all of Plaintiffs’ damages.
       238.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse payments from Forest to Indchemie that outweighs their harmful effect. Even if there
were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
       239.    As a direct, proximate, foreseeable, and intended result of the Forest-Indchemie
reverse-payment agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were
harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,
Indchemie would have launched its generic version of Bystolic upon receiving final FDA
approval (whether before or after a litigation victory), or via a lawful, separate, and independent

settlement agreement whereby reasonable parties in the position of Forest and Indchemie would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Indchemie
side-deal and other reverse-payments. In addition, by operation of the CLPs, any earlier license
date agreed to between Indchemie and Forest would also have applied to all Generic Defendants.
       240.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Indchemie will market generic Bystolic at supracompetitive prices
starting on September 17, 2021. See ¶¶ 111, 180, supra.
                         XV. CLAIM FIVE
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
   (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
   BETWEEN FOREST AND GLENMARK) AGAINST FOREST AND GLENMARK




                                                -73-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 78 of 97




        241.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        242.    Forest and Glenmark have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1.
        243.    Starting on or about December 21, 2012, Forest and Glenmark entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse payments to Glenmark in exchange for Glenmark’s agreement to delay bringing
generic Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-
payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until
September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
        244.    The Forest-Glenmark reverse-payment agreements were unlawful and the reverse
payments were large and unjustified.

        245.    The Forest-Glenmark reverse-payment agreements harmed Plaintiffs and the
Class as set forth above.
        246.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Glenmark, in negotiating an entry date with Forest, could have accelerated the
launch date of generic Bystolic by insisting on an entry date earlier than September 17, 2021
untainted by a reverse-payment side-deal. Instead, Glenmark accepted a side-deal with the same
launch date as every other Generic Defendant. Thus, the Forest-Glenmark reverse-payment
agreements are individually responsible for all of the delay in market entry of generic versions of
Bystolic, and are individually responsible for all of Plaintiffs’ damages.
        247.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse payments from Forest to Glenmark that outweighs their harmful effect. Even if there


                                                -74-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 79 of 97




were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
        248.    As a direct, proximate, foreseeable, and intended result of the Forest-Glenmark
reverse-payment agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were

harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,
Glenmark would have launched its generic version of Bystolic upon receiving final FDA
approval (whether before or after a litigation victory), or via a lawful, separate, and independent
settlement agreement whereby reasonable parties in the position of Forest and Glenmark would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Glenmark
side-deal and other reverse payments. In addition, by operation of the CLPs, any earlier license
date agreed to between Glenmark and Forest would also have applied to all Generic Defendants.
        249.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Glenmark will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                           XVI. CLAIM SIX
        VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
    (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
     BETWEEN FOREST AND AMERIGEN) AGAINST FOREST AND AMERIGEN

        250.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        251.    Forest and Amerigen have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.
        252.    Starting on or about July 18, 2012, Forest and Amerigen entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse payments to Amerigen in exchange for Amerigen’s agreement to delay bringing
generic Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-

payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until


                                                -75-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 80 of 97




September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.

       253.    The Forest-Amerigen reverse-payment agreements were unlawful and the reverse-
payments were large and unjustified.
       254.    The Forest-Amerigen reverse-payment agreements harmed Plaintiffs and the
Class as set forth above.
       255.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Amerigen, in negotiating an entry date with Forest, could have accelerated the
launch date of generic Bystolic by insisting on an entry date earlier than September 17, 2021
untainted by a reverse-payment side-deal. Instead, Amerigen accepted a side-deal with the same
launch date as every other Generic Defendant. Thus, the Forest-Amerigen reverse-payment
agreements are individually responsible for all of the delay in market entry of generic versions of
Bystolic, and are individually responsible for all of Plaintiffs’ damages.
       256.    There is and was no legitimate, non-pretextual, procompetitive justification for

the reverse payments from Forest to Amerigen that outweighs their harmful effect. Even if there
were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
       257.    As a direct, proximate, foreseeable, and intended result of the Forest-Amerigen
reverse-payment agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were
harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,
Amerigen would have launched its generic version of Bystolic upon receiving final FDA
approval (whether before or after a litigation victory), or via a lawful, separate, and independent
settlement agreement whereby reasonable parties in the position of Forest and Amerigen would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Amerigen




                                                -76-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 81 of 97




side-deal and other reverse payments. In addition, by operation of the CLPs, any earlier license
date agreed to between Amerigen and Forest would also have applied to all Generic Defendants.
        258.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Amerigen will market generic Bystolic at supracompetitive prices starting

on September 17, 2021. See ¶¶ 111, 180, supra.
                          XVII. CLAIM SEVEN
         VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
    (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC BYSTOLIC
       BETWEEN FOREST AND WATSON) AGAINST FOREST AND WATSON

        259.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        260.    Forest and Watson have engaged in an unlawful contract, combination, or
conspiracy that has unreasonably restrained trade or commerce in violation of Section 1 of the
Sherman Act, 15 U.S.C. § 1.
        261.    Starting on or about November 1, 2013, Forest and Watson entered into illegal
contracts, combinations and conspiracies in restraint of trade under which Forest agreed to make
large reverse payments to Watson in exchange for Watson’s agreement to delay bringing generic
Bystolic to the market until September 17, 2021. The purpose and effect of these reverse-
payment agreements were to: (a) allocate to Forest 100% of the U.S. sales of nebivolol HCl until
September 17, 2021; (b) delay the availability of generic Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fix and
maintain, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
        262.    The Forest-Watson reverse-payment agreements were unlawful and the reverse
payments were large and unjustified.
        263.    The Forest-Watson reverse-payment agreements harmed Plaintiffs and the Class
as set forth above.




                                               -77-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 82 of 97




       264.    By operation of the CLPs in the other Generic Defendants’ reverse-payment
agreements, Watson, in negotiating an entry date with Forest, could have accelerated the launch
date of generic Bystolic by insisting on an entry date earlier than September 17, 2021 untainted
by a reverse-payment side-deal. Instead, Watson accepted a side-deal with the same launch date

as every other Generic Defendant. Thus, the Forest-Watson reverse-payment agreements are
individually responsible for all of the delay in market entry of generic versions of Bystolic, and
are individually responsible for all of Plaintiffs’ damages.
       265.    There is and was no legitimate, non-pretextual, procompetitive justification for
the reverse payments from Forest to Watson that outweighs their harmful effect. Even if there
were some conceivable such justification, the payments were not necessary to achieve, nor the
least restrictive means of achieving, such a purpose.
       266.    As a direct, proximate, foreseeable, and intended result of the Forest-Watson
reverse-payment agreements in restraint of trade, as alleged herein, Plaintiffs and the Class were
harmed and suffered overcharge damages as aforesaid. Specifically, without a reverse payment,
Watson would have launched its generic version of Bystolic upon receiving final FDA approval
(whether before or after a litigation victory), or via a lawful, separate, and independent

settlement agreement whereby reasonable parties in the position of Forest and Watson would
have agreed upon earlier entry dates untainted by delay associated with the unlawful Watson
side-deal and other reverse payments. In addition, by operation of the CLPs, any earlier license
date agreed to between Watson and Forest would also have applied to all Generic Defendants.
       267.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Watson will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                         XVIII. CLAIM EIGHT
        VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
   (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
    AGREEMENTS BETWEEN FOREST AND HETERO) AGAINST FOREST AND
                               HETERO




                                                -78-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 83 of 97




        268.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        269.     At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.

Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.
        270.     Through the Forest-Hetero reverse-payment agreements, Forest and Hetero
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic.
        271.     The Forest-Hetero reverse-payment agreements (a) allocated to Forest 100% of
the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of generic
versions of Bystolic in the United States, thereby protecting Bystolic from any generic
competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.
        272.     The goal, purpose and/or effect of the Forest-Hetero reverse-payment agreements
was to maintain, enhance, and extend Forest’s monopoly power, in violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2. The Forest-Hetero reverse-payment agreements were intended to
and did prevent and/or delay generic competition to Bystolic and enabled Forest to continue
charging supracompetitive prices for Bystolic without a substantial loss of sales.
        273.     Forest and Hetero knowingly and intentionally conspired to maintain, enhance,
and extend Forest’s monopoly power in the relevant market.
        274.     Forest and Hetero specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the
Class thereby.
        275.     Forest and Hetero each committed at least one overt act in furtherance of the
conspiracy.




                                                -79-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 84 of 97




        276.    As a direct, proximate, foreseeable, and intended result of Forest’s and Hetero’s
concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained, enhanced, and
extended its monopoly power and Plaintiffs and the Class were harmed and suffered overcharge
damages as a result, as alleged herein. Specifically, without a reverse-payment, Hetero would

have launched its generic version of Bystolic upon receiving final FDA approval (whether before
or after a litigation victory), or via a lawful, separate, and independent settlement agreement
whereby reasonable parties in the position of Forest and Hetero would have agreed upon earlier
entry dates untainted by delay associated with the unlawful Hetero side-deal and other reverse
payments. In addition, by operation of the CLPs, any earlier license date agreed to between
Hetero and Forest would also have applied to all Generic Defendants.
        277.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Hetero will market generic Bystolic at supracompetitive prices starting on
September 17, 2021. See ¶¶ 111, 180, supra.
                          XIX. CLAIM NINE
        VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
   (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
    AGREEMENTS BETWEEN FOREST AND TORRENT) AGAINST FOREST AND
                              TORRENT

        278.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.

        279.    At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.
        280.    Through the Forest-Torrent reverse-payment agreements, Forest and Torrent
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic.
        281.    The Forest-Torrent reverse-payment agreements (a) allocated to Forest 100% of
the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of generic


                                                -80-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 85 of 97




versions of Bystolic in the United States, thereby protecting Bystolic from any generic
competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.
       282.      The goal, purpose and/or effect of the Forest-Torrent reverse-payment agreements

was to maintain, enhance, and extend Forest’s monopoly power, in violation of Section 2 of the
Sherman Act, 15 U.S.C. § 2. The Forest-Torrent reverse-payment agreements were intended to
and did prevent and/or delay generic competition to Bystolic and enabled Forest to continue
charging supracompetitive prices for Bystolic without a substantial loss of sales.
       283.      Forest and Torrent knowingly and intentionally conspired to maintain, enhance,
and extend Forest’s monopoly power in the relevant market.
       284.      Forest and Torrent specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the
Class thereby.
       285.      Forest and Torrent each committed at least one overt act in furtherance of the
conspiracy.
       286.      As a direct, proximate, foreseeable, and intended result of Forest’s and Torrent’s

concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained, enhanced, and
extended its monopoly power and Plaintiffs and the Class were harmed and suffered overcharge
damages as a result, as alleged herein. Specifically, without a reverse payment, Torrent would
have launched its generic version of Bystolic upon receiving final FDA approval (whether before
or after a litigation victory), or via a lawful, separate, and independent settlement agreement
whereby reasonable parties in the position of Forest and Torrent would have agreed upon earlier
entry dates untainted by delay associated with the unlawful Torrent side-deal and other reverse
payments. In addition, by operation of the CLPs, any earlier license date agreed to between
Torrent and Forest would also have applied to all Generic Defendants.




                                                 -81-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 86 of 97




        287.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Torrent will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                          XX. CLAIM TEN
        VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
   (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
  AGREEMENTS BETWEEN FOREST, ALKEM AND ASCEND) AGAINST FOREST,
                         ALKEM AND ASCEND

        288.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        289.    At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.
        290.    Through the Forest-Alkem reverse-payment agreements, Forest and Alkem
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic. On information and belief Ascend

is a United States agent of Alkem for purposes of effectuating the Alkem-Forest conspiracy.
Specifically, Ascend is a wholly-owned subsidiary of Alkem, is controlled by Alkem, and
engages in the sales and marketing of Alkem’s drugs, which but for the Ascend-Alkem

relationship, Alkem would have to undertake itself. On information and belief, Ascend joined the
Alkem-Forest conspiracy by agreeing to facilitate it by marketing and distributing Alkem’s
delayed generic version of Bystolic starting on September 17, 2021. But for the unlawful reverse
payment agreement, Alkem/Ascend would have done so sooner.
        291.    The Forest-Alkem reverse-payment agreements, which Ascend willfully
facilitated, (a) allocated to Forest 100% of the U.S. sales of nebivolol HCl until September 17,
2021; (b) delayed the availability of generic versions of Bystolic in the United States, thereby
protecting Bystolic from any generic competition until September 17, 2021; and (c) fixed and




                                               -82-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 87 of 97




maintained, at supracompetitive levels, the price Plaintiffs and Class members paid for nebivolol
HCl.
       292.    The goal, purpose and/or effect of the Forest-Alkem reverse-payment agreements,
which Ascend willfully facilitated, was to maintain, enhance, and extend Forest’s monopoly

power, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2. The Forest-Alkem reverse-
payment agreements, which Ascend willfully facilitated, were intended to and did prevent and/or
delay generic competition to Bystolic and enabled Forest to continue charging supracompetitive
prices for Bystolic without a substantial loss of sales.
       293.    Forest, Alkem and Ascend knowingly and intentionally conspired to maintain,
enhance, and extend Forest’s monopoly power in the relevant market.
       294.    Forest, Alkem and Ascend specifically intended that the reverse-payment
agreements would maintain Forest’s monopoly power in the relevant market, and injure
Plaintiffs and the Class thereby.
       295.    Forest, Alkem and Ascend each committed at least one overt act in furtherance of
the conspiracy.
       296.    As a direct, proximate, foreseeable, and intended result of Forest’s, Alkem’s and

Ascend concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained,
enhanced, and extended its monopoly power and Plaintiffs and the Class were harmed and
suffered overcharge damages as a result, as alleged herein. Specifically, without a reverse
payment, Alkem and Ascend would have launched Alkem’s generic version of Bystolic upon
receiving final FDA approval (whether before or after a litigation victory), or via a lawful,
separate, and independent settlement agreement whereby reasonable parties in the position of
Forest and Alkem would have agreed upon earlier entry dates untainted by delay associated with
the unlawful Alkem side-deal and other reverse payments. In addition, by operation of the CLPs,
any earlier license date agreed to between Alkem and Forest would also have applied to all
Generic Defendants.




                                                 -83-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 88 of 97




        297.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Ascend will distribute Alkem’s generic Bystolic at supracompetitive
prices starting on September 17, 2021. See ¶¶ 111, 180, supra.
                       XXI. CLAIM ELEVEN
       VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
  (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
  AGREEMENTS BETWEEN FOREST AND INDCHEMIE) AGAINST FOREST AND
                           INDCHEMIE

        298.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.
        299.    At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.
        300.    Through the Forest-Indchemie reverse-payment agreements, Forest and
Indchemie conspired to unlawfully maintain Forest’s monopoly power in the relevant market by
agreeing to block and delay market entry of generic versions of Bystolic.
        301.    The Forest-Indchemie reverse-payment agreements (a) allocated to Forest 100%
of the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of
generic versions of Bystolic in the United States, thereby protecting Bystolic from any generic
competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.
        302.    The goal, purpose and/or effect of the Forest-Indchemie reverse-payment
agreements was to maintain, enhance, and extend Forest’s monopoly power, in violation of
Section 2 of the Sherman Act, 15 U.S.C. § 2. The Forest-Indchemie reverse-payment agreements
were intended to and did prevent and/or delay generic competition to Bystolic and enabled
Defendants to continue charging supracompetitive prices for Bystolic without a substantial loss
of sales.



                                               -84-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 89 of 97




        303.     Forest and Indchemie knowingly and intentionally conspired to maintain,
enhance, and extend Forest’s monopoly power in the relevant market.
        304.     Forest and Indchemie specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the

Class thereby.
        305.     Forest and Indchemie each committed at least one overt act in furtherance of the
conspiracy.
        306.     As a direct, proximate, foreseeable, and intended result of Forest’s and
Indchemie’s concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained,
enhanced, and extended its monopoly power and Plaintiffs and the Class were harmed and
suffered overcharge damages as a result, as alleged herein. Specifically, without a reverse
payment, Indchemie would have launched its generic version of Bystolic upon receiving final
FDA approval (whether before or after a litigation victory), or via a lawful, separate, and
independent settlement agreement whereby reasonable parties in the position of Forest and
Indchemie would have agreed upon earlier entry dates untainted by delay associated with the
unlawful Indchemie side-deal and other reverse payments. In addition, by operation of the CLPs,

any earlier license date agreed to between Indchemie and Forest would also have applied to all
Generic Defendants.
        307.     The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Indchemie will market generic Bystolic at supracompetitive prices
starting on September 17, 2021. See ¶¶ 111, 180, supra.
                       XXII. CLAIM TWELVE
       VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
  (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
  AGREEMENTS BETWEEN FOREST AND GLENMARK) AGAINST FOREST AND
                            GLENMARK

        308.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.



                                                 -85-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 90 of 97




       309.      At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.

       310.      Through the Forest-Glenmark reverse-payment agreements, Forest and Glenmark
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic.
       311.      The Forest-Glenmark reverse-payment agreements (a) allocated to Forest 100%
of the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of
generic versions of Bystolic in the United States, thereby protecting Bystolic from any generic
competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.
       312.      The goal, purpose and/or effect of the Forest-Glenmark reverse-payment
agreements was to maintain, enhance, and extend Forest’s monopoly power, in violation of
Section 2 of the Sherman Act, 15 U.S.C. § 2. The Forest-Glenmark reverse-payment agreements
were intended to and did prevent and/or delay generic competition to Bystolic and enabled Forest

to continue charging supracompetitive prices for Bystolic without a substantial loss of sales.
       313.      Forest and Glenmark knowingly and intentionally conspired to maintain, enhance,
and extend Forest’s monopoly power in the relevant market.
       314.      Forest and Glenmark specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the
Class thereby.
       315.      Forest and Glenmark each committed at least one overt act in furtherance of the
conspiracy.
       316.      As a direct, proximate, foreseeable, and intended result of Forest’s and Glenmark
concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained, enhanced, and
extended its monopoly power and Plaintiffs and the Class were harmed and suffered overcharge


                                                -86-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 91 of 97




damages as a result, as alleged herein. Specifically, without a reverse payment, Glenmark would
have launched its generic version of Bystolic upon receiving final FDA approval (whether before
or after a litigation victory), or via a lawful, separate, and independent settlement agreement
whereby reasonable parties in the position of Forest and Glenmark would have agreed upon

earlier entry dates untainted by delay associated with the unlawful Glenmark side-deal and other
reverse-payments. In addition, by operation of the CLPs, any earlier license date agreed to
between Glenmark and Forest would also have applied to all Generic Defendants.
        317.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Glenmark will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                        XXIII. CLAIM THIRTEEN
        VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
   (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
   AGREEMENTS BETWEEN FOREST AND AMERIGEN) AGAINST FOREST AND
                               AMERIGEN

        318.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.

        319.    At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,

prevent prices from falling in, and exclude competitors from, the relevant market.
        320.    Through the Forest-Amerigen reverse-payment agreements, Forest and Amerigen
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic.
        321.    The Forest-Amerigen reverse-payment agreements (a) allocated to Forest 100%
of the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of
generic versions of Bystolic in the United States, thereby protecting Bystolic from any generic
competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.


                                                -87-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 92 of 97




       322.      The goal, purpose and/or effect of the Forest-Amerigen reverse-payment
agreements was to maintain, enhance, and extend Forest’s monopoly power, in violation of
Section 2 of the Sherman Act, 15 U.S.C. § 2. The Forest-Amerigen reverse-payment agreements
were intended to and did prevent and/or delay generic competition to Bystolic and enabled Forest

to continue charging supracompetitive prices for Bystolic without a substantial loss of sales.
       323.      Forest and Amerigen knowingly and intentionally conspired to maintain, enhance,
and extend Forest’s monopoly power in the relevant market.
       324.      Forest and Amerigen specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the
Class thereby.
       325.      Forest and Amerigen each committed at least one overt act in furtherance of the
conspiracy.
       326.      As a direct, proximate, foreseeable, and intended result of Forest’s and
Amerigen’s concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained,
enhanced, and extended its monopoly power and Plaintiffs and the Class were harmed and
suffered overcharge damages as a result, as alleged herein. Specifically, without a reverse

payment, Amerigen would have launched its generic version of Bystolic upon receiving final
FDA approval (whether before or after a litigation victory), or via a lawful, separate, and
independent settlement agreement whereby reasonable parties in the position of Forest and
Amerigen would have agreed upon earlier entry dates untainted by delay associated with the
unlawful Amerigen side-deal and other reverse-payments. In addition, by operation of the CLPs,
any earlier license date agreed to between Amerigen and Forest would also have applied to all
Generic Defendants.
       327.      The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Amerigen will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.




                                                 -88-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 93 of 97




                       XXIV. CLAIM FOURTEEN
        VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
   (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC BYSTOLIC –
    AGREEMENTS BETWEEN FOREST AND WATSON) AGAINST FOREST AND
                               WATSON

        328.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        329.     At all relevant times prior to September 17, 2021, Forest possessed and will
continue to possess substantial market power (i.e., monopoly power) in the relevant market.
Forest possessed and will continue to possess the power to control and maintain prices in,
prevent prices from falling in, and exclude competitors from, the relevant market.
        330.     Through the Forest-Watson reverse-payment agreements, Forest and Watson
conspired to unlawfully maintain Forest’s monopoly power in the relevant market by agreeing to
block and delay market entry of generic versions of Bystolic.
        331.     The Forest-Watson reverse-payment agreements (a) allocated to Forest 100% of
the U.S. sales of nebivolol HCl until September 17, 2021; (b) delayed the availability of generic
versions of Bystolic in the United States, thereby protecting Bystolic from any generic

competition until September 17, 2021; and (c) fixed and maintained, at supracompetitive levels,
the price Plaintiffs and Class members paid for nebivolol HCl.
        332.     The goal, purpose and/or effect of the Forest-Watson reverse-payment agreements

was to maintain, enhance, and extend Forest’s monopoly power, in violation of Section 2 of the
Sherman Act, 15 U.S.C. § 2. The Forest-Watson reverse-payment agreements were intended to
and did prevent and/or delay generic competition to Bystolic and enabled Forest to continue
charging supracompetitive prices for Bystolic without a substantial loss of sales.
        333.     Forest and Watson knowingly and intentionally conspired to maintain, enhance,
and extend Forest’s monopoly power in the relevant market.
        334.     Forest and Watson specifically intended that the reverse-payment agreements
would maintain Forest’s monopoly power in the relevant market, and injure Plaintiffs and the
Class thereby.


                                                -89-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 94 of 97




        335.    Forest and Watson each committed at least one overt act in furtherance of the
conspiracy.
        336.    As a direct, proximate, foreseeable, and intended result of Forest’s and Watson’s
concerted monopolistic conduct, as alleged herein, Forest unlawfully maintained, enhanced, and

extended its monopoly power and Plaintiffs and the Class were harmed and suffered overcharge
damages as a result, as alleged herein. Specifically, without a reverse payment, Watson would
have launched its generic version of Bystolic upon receiving final FDA approval (whether before
or after a litigation victory), or via a lawful, separate, and independent settlement agreement
whereby reasonable parties in the position of Forest and Watson would have agreed upon earlier
entry dates untainted by delay associated with the unlawful Watson side-deal and other reverse
payments. In addition, by operation of the CLPs, any earlier license date agreed to between
Watson and Forest would also have applied to all Generic Defendants.
        337.    The price of generic Bystolic will be supracompetitive for a period of time even
after generic entry and Watson will market generic Bystolic at supracompetitive prices starting
on September 17, 2021. See ¶¶ 111, 180, supra.
                         XXV. CLAIM FIFTEEN
         VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
      (MONOPOLIZATION AND MONOPOLISTIC SCHEME) AGAINST FOREST

        338.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though
fully set forth herein.
        339.    At all relevant times, Forest possessed substantial market power (i.e., monopoly
power) in the relevant market. Forest possessed the power to control prices in, prevent prices from
falling in, and exclude competitors from the relevant market.
        340.    By entering into the reverse-payment agreements with the Generic Defendants,
Forest willfully and intentionally maintained, enhanced, and extended its monopoly power using
restrictive or exclusionary conduct, rather than by means of greater business acumen, and injured
Plaintiffs and the Class thereby. Specifically, Forest (a) allocated to themselves 100% of the

market for nebivolol HCl in all strengths in the United States until September 17, 2021; (b) delayed


                                                -90-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 95 of 97




the availability of generic versions of Bystolic in the United States, thereby protecting Bystolic
from any generic competition until September 17, 2021; and (c) fixed and maintained, at
supracompetitive levels, the price Plaintiff and Class members paid for nebivolol HCl.
       341.    The price of generic Bystolic will be supracompetitive for a period of time even

after generic entry and the Generic Defendants will market generic Bystolic at supracompetitive
prices starting on September 17, 2021. See ¶¶ 111, 180, supra.
       342.    It was Forest’s conscious object to further its dominance in the relevant market by
and through the anticompetitive conduct alleged herein.
       343.    Forest’s anticompetitive conduct harmed competition as alleged herein.
       344.    As a direct, proximate, foreseeable, and intended result of its illegal and
monopolistic conduct, Forest unlawfully maintained, enhanced, and extended its monopoly power,
and Plaintiff and the Class were harmed as a result, as alleged herein.
       345.    For purposes of clarity, all of Forest’s corporate successors adopted Forest’s
monopolistic scheme and took actions in furtherance thereof.
                                  XXVI. PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class, pray for

judgment against all Defendants, jointly and severally, as follows:
       1.      That the Court determine that this action may be maintained as a class action
pursuant to Fed. R. Civ. P. 23(a) and (b)(3), and direct that reasonable notice of this action, as
provided by Fed. R. Civ. P. 23(c)(2), be given to the Class, and declare the Plaintiffs as the
representatives of the Class;
       3.      That the Court enter joint and several judgments against each of the Defendants
and in favor of Plaintiffs and the proposed Class for the Defendants’ violations of Sections 1 and
2 of the Sherman Antitrust Act;
       4.      That Plaintiffs and all others similarly situated be awarded damages, in an amount
to be determined at trial, including post-judgment interest, suffered by reason of Defendants’
violations and that those damages be trebled in accordance with the law;


                                                -91-
        Case 1:20-cv-05735-LJL Document 255
                                        250 Filed 03/22/21
                                                  03/15/21 Page 96 of 97




       5.      That Plaintiffs and the proposed Class be awarded reasonable attorneys’ fees and
costs as provided by law; and
       6.      Such other and further relief as the Court may deem just and proper.
                          XXVII.         JURY TRIAL DEMANDED

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all
claims and complaints in this Complaint so triable.
DATED: March 15, 2021                         Respectfully submitted,


                                              By: /s/ Bruce E. Gerstein

                                             Bruce E. Gerstein
                                             Kimberly M. Hennings
                                             Dan Litvin
                                             GARWIN GERSTEIN & FISHER LLP
                                             88 Pine Street, 10th Floor
                                             New York, NY 10005
                                             (212) 398-0055
                                             bgerstein@garwingerstein.com
                                             jopper@garwingerstein.com
                                             khennings@garwingerstein.com
                                             dlitvin@garwingerstein.com

                                             David F. Sorensen
                                             Caitlin G. Coslett
                                             Nick Urban
                                             BERGER MONTAGUE PC
                                             1818 Market Street, Suite 3600
                                             Philadelphia, PA 19103
                                             (215) 875-3000
                                             dsorensen@bm.net
                                             ccoslett@bm.net
                                             nurban@bm.net

                                             Interim Co-Lead Counsel for the Direct Purchaser
                                             Class and Counsel for Smith Drug Company




                                               -92-
      Case 1:20-cv-05735-LJL Document 255
                                      250 Filed 03/22/21
                                                03/15/21 Page 97 of 97




Russell Chorush                          Andrew W. Kelly
HEIM PAYNE & CHORUSH, LLP                ODOM & DES ROCHES, LLC
1111 Bagby, Suite 2100                   650 Poydras Street, Suite 2020
Houston, TX 77002                        New Orleans, LA 70130
(713) 221-2000                           (504) 522-0077
rchorush@hpcllp.com                      stuart@odrlaw.com
                                         akelly@odrlaw.com
Peter Kohn
Joseph T. Lukens                         Susan Segura
FARUQI & FARUQI, LLP                     David C. Raphael, Jr.
One Penn Center, Suite 1550              Erin R. Leger
1617 John F. Kennedy Boulevard           SMITH SEGURA RAPHAEL & LEGER, LLP
Philadelphia, PA 19103                   221 Ansley Blvd.
(215) 277-5770                           Alexandria, LA 71303
pkohn@faruqilaw.com                      (318) 445-4480
jlukens@faruqilaw.com                    ssegura@ssrllp.com
                                         draphael@ssrllp.com
                                         eleger@ssrllp.com

        Additional Counsel for the Direct Purchaser Class and Smith Drug Company

Dianne M. Nast
NASTLAW LLC
1101 Market Street, Suite 2801
Philadelphia, PA 19107
(215) 923-9300
dnast@nastlaw.com

Michael L. Roberts
ROBERTS LAW FIRM, P.A.
20 Rahling Circle
Little Rock, AR 72223
(501) 821-5575
mikeroberts@robertslawfirm.us

Joseph M. Vanek
SPERLING & SLATER, P.C.
55 W. Monroe Street, Suite 3200
Chicago, IL 60603
(312) 641-3200
jvanek@sperling-law.com

Additional Counsel for the Direct
Purchaser Class and Counsel for KPH
Healthcare Services, Inc. a/k/a Kinney
Drugs, Inc.



                                          -93-
